

EXECUTION COPY



image01.jpg [image01.jpg]
364-DAY CREDIT AGREEMENT
dated as of
April 9, 2020
among
DENTSPLY SIRONA INC.
The Subsidiary Borrowers Party Hereto
The Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
and
CITIBANK, N.A.,
as Syndication Agent
____________________
JPMORGAN CHASE BANK, N.A. and CITIBANK, N.A.
as Joint Bookrunners and Joint Lead Arrangers







|US-DOCS\114685928.6||

--------------------------------------------------------------------------------




Table of Contents
Page
ARTICLE I Definitions
1
SECTION 1.01 Defined Terms
1
SECTION 1.02 Classification of Loans and Borrowings
25
SECTION 1.03 Terms Generally
25
SECTION 1.04 Accounting Terms; GAAP; Pro Forma Calculations
25
SECTION 1.05 Interest Rates; LIBOR Notification
26
SECTION 1.06 Status of Obligations
27
SECTION 1.07 Divisions
27
ARTICLE II The Credits
27
SECTION 2.01 Commitments
27
SECTION 2.02 Loans and Borrowings
28
SECTION 2.03 Requests for Revolving Borrowings
28
SECTION 2.04 Determination of Dollar Amounts
29
SECTION 2.05 Swingline Loans
29
SECTION 2.06 [Reserved
31
SECTION 2.07 Funding of Borrowings
31
SECTION 2.08 Interest Elections
32
SECTION 2.09 Termination and Reduction of Commitments
33
SECTION 2.10 Repayment of Loans; Evidence of Debt
33
SECTION 2.11 Prepayment of Loans
34
SECTION 2.12 Fees
35
SECTION 2.13 Interest
35
SECTION 2.14 Alternate Rate of Interest
36
SECTION 2.15 Increased Costs
38
SECTION 2.16 Break Funding Payments
39
SECTION 2.17 Taxes
39
SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
43
SECTION 2.19 Mitigation Obligations; Replacement of Lenders
44
SECTION 2.20 Reserved
45
SECTION 2.21 Reserved
45
SECTION 2.22 Judgment Currency
45
SECTION 2.23 Designation of Subsidiary Borrowers
46
SECTION 2.24 Defaulting Lenders
46
ARTICLE III Representations and Warranties
48
SECTION 3.01 Representations and Warranties of the Company
48
ARTICLE IV Conditions
49
SECTION 4.01 Effective Date
49




--------------------------------------------------------------------------------



SECTION 4.02 Each Credit Event
50
SECTION 4.03 Designation of a Subsidiary Borrower
51
ARTICLE V Affirmative Covenants
52
SECTION 5.01 Compliance with Laws, Etc
52
SECTION 5.02 Payment of Taxes, Etc
52
SECTION 5.03 Maintenance of Insurance
52
SECTION 5.04 Preservation of Corporate Existence, Etc
52
SECTION 5.05 Visitation Rights
52
SECTION 5.06 Keeping of Books
53
SECTION 5.07 Maintenance of Properties, Etc
53
SECTION 5.08 Transactions with Affiliates
53
SECTION 5.09 Reporting Requirements
53
SECTION 5.10 Use of Proceeds
54
ARTICLE VI Negative Covenants
54
SECTION 6.01 Liens, Etc
54
SECTION 6.02 Mergers, Etc
55
SECTION 6.03 Accounting Changes
55
SECTION 6.04 Subsidiary Debt
55
SECTION 6.05 Change in Nature of Business
56
SECTION 6.06 Use of Proceeds
56
SECTION 6.07 Financial Covenants
57
ARTICLE VII Events of Default
57
SECTION 7.01 Events of Default and Remedies
57
ARTICLE VIII The Administrative Agent
59
SECTION 8.01 Authorization and Action
59
SECTION 8.02 Administrative Agent’s Reliance, Indemnification, Etc
61
SECTION 8.03 Posting of Communications
62
SECTION 8.04 The Administrative Agent Individually
63
SECTION 8.05 Successor Administrative Agent
64
SECTION 8.06 Acknowledgements of Lenders
64
SECTION 8.07 Certain ERISA Matters
65
ARTICLE IX Miscellaneous
66
SECTION 9.01 Notices
66
SECTION 9.02 Waivers; Amendments
67
SECTION 9.03 Expenses; Indemnity; Damage Waiver
69
SECTION 9.04 Successors and Assigns
71
SECTION 9.05 Survival
74
SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution
74
SECTION 9.07 Severability
75
SECTION 9.08 Right of Setoff
75
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process
76




--------------------------------------------------------------------------------



SECTION 9.10 WAIVER OF JURY TRIAL
77
SECTION 9.11 Headings
77
SECTION 9.12 Confidentiality
77
SECTION 9.13 USA PATRIOT Act
79
SECTION 9.14 Interest Rate Limitation
79
SECTION 9.15 No Advisory or Fiduciary Responsibility
79
SECTION 9.16 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions
80
SECTION 9.17 Acknowledgement Regarding Any Supported QFCs
80
ARTICLE X Company Guarantee
81





SCHEDULES:


Schedule 2.01 – Commitments
Schedule 6.01 – Existing Liens
Schedule 6.04 – Existing Debt
EXHIBITS:
Exhibit A  – Form of Assignment and Assumption
Exhibit B  – [Intentionally Omitted]
Exhibit C  – [Intentionally Omitted]
Exhibit D  – [Intentionally Omitted]
Exhibit E  – List of Closing Documents
Exhibit F-1  – Form of Borrowing Subsidiary Agreement
Exhibit F-2  – Form of Borrowing Subsidiary Termination
Exhibit G-1  – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
Exhibit G-2  – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)
Exhibit G-3  – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
Exhibit G-4  – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)
Exhibit H-1  – Form of Borrowing Request
Exhibit H-2  – Form of Interest Election Request
Exhibit I  – Form of Note





--------------------------------------------------------------------------------




364-DAY CREDIT AGREEMENT (this “Agreement”) dated as of April 9, 2020 among
DENTSPLY SIRONA INC., a Delaware corporation, the SUBSIDIARY BORROWERS from time
to time party hereto, the LENDERS from time to time party hereto, JPMORGAN CHASE
BANK, N.A., as Administrative Agent and CITIBANK, N.A., as Syndication Agent.
The parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
“Adjusted EURIBO Rate” means, with respect to any Eurocurrency Borrowing
denominated in euro for any Interest Period, an interest rate per annum equal to
(a)  the EURIBO Rate for such Interest Period multiplied by (b) the Statutory
Reserve Rate.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing
denominated in any Agreed Currency (other than euro) for any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%)
equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$310,000,000.
“Agreed Currencies” means (i) Dollars and (ii) any other currency (x) that is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars, (y) for which a LIBO Screen Rate or
other applicable screen rate is available in the Administrative Agent’s
determination and (z) that is agreed to by the Administrative Agent and each of
the Lenders.
“Agreement” has the meaning assigned to such term in the preamble.



--------------------------------------------------------------------------------



“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBOR
Screen Rate (or if the LIBOR Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, as the case may be, shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. If the Alternate
Base Rate is being used as an alternate rate of interest pursuant to Section
2.14 (for the avoidance of doubt, only until any amendment has become effective
pursuant to Section 2.14(b)), then the Alternate Base Rate shall be the greater
of clause (a) and (b) above and shall be determined without reference to clause
(c) above. For the avoidance of doubt, if the Alternate Base Rate as determined
pursuant to the foregoing would be less than 1.00%, such rate shall be deemed to
be 1.00% for purposes of this Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Party” has the meaning assigned to it in Section 8.03(c).
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.24 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment in
accordance with Section 2.24. If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of determination.
“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan or any ABR Revolving Loan or with respect to the facility fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurocurrency Spread”, “ABR Spread” or “Facility Fee Rate”, as
the case may be, based upon the Index Debt Rating applicable on such date:


Index Debt Ratings (Moody’s/S&P):Eurocurrency SpreadABR SpreadFacility Fee
RateCategory 1:A2/A or higher0.95%  0%  0.175%  Category
2:A3/A-1.05%  0.05%  0.200%  Category 3:Baa1/BBB+1.15%  0.15%  0.225%  Category
4:Baa2/BBB1.25%  0.25%  0.250%  Category 5:Baa3/BBB- or
lower1.45%  0.45%  0.300%  



For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the
2

--------------------------------------------------------------------------------



ratings established or deemed to have been established by Moody’s and S&P for
the Index Debt shall fall within different Categories, the Applicable Rate shall
be based on the higher of the two ratings unless one of the two ratings is two
or more Categories lower than the other, in which case the Applicable Rate shall
be determined by reference to the Category next below that of the higher of the
two ratings; and (iii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency, irrespective of when notice of such change shall have
been furnished by the Company to the Administrative Agent and the Lenders. Each
change in the Applicable Rate shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s or S&P
shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Company and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.
“Approved Electronic Platform” has the meaning assigned to such term in Section
8.03(a).
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Arrangers” means each of JPMorgan Chase Bank, N.A. and Citibank, N.A., in its
capacity as joint lead arranger and joint bookrunner for the credit facility
evidenced by this Agreement.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by use of
an electronic platform) approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards (c) merchant processing
services and (d) treasury management services (including, without
3

--------------------------------------------------------------------------------



limitation, controlled disbursement, automated clearinghouse transactions,
return items, any direct debit scheme or arrangement, overdrafts and interstate
depository network services).
“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may, in the case of Loans denominated in Dollars, be a SOFR-Based Rate)
that has been selected by the Administrative Agent and the Company giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body
and/or (ii) any evolving or then-prevailing market convention for determining a
rate of interest as a replacement to the Relevant Rate for syndicated credit
facilities denominated in the applicable Agreed Currency and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement; provided further that any such
Benchmark Replacement shall be administratively feasible as determined by the
Administrative Agent in its sole reasonable good faith discretion.
“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Company giving due consideration to (i) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the Relevant Rate with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body and/or (ii)
any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the Relevant Rate with the applicable Unadjusted Benchmark
Replacement for syndicated credit facilities denominated in the applicable
Agreed Currency at such time (for the avoidance of doubt, such Benchmark
Replacement Adjustment shall not be in the form of a reduction to the Applicable
Rate).
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent, in
consultation with the Company, decides in its reasonable good faith discretion
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides in its reasonable good faith discretion that
adoption of any portion of such market practice is not administratively feasible
or if the Administrative Agent determines in its reasonable good faith
discretion that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent, in consultation with the Company, decides is reasonably necessary in
connection with the administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Relevant Rate:
i.in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and
4

--------------------------------------------------------------------------------



(b) the date on which the administrator of the Relevant Screen Rate in respect
of such Relevant Rate permanently or indefinitely ceases to provide such
Relevant Screen Rate; or
ii.in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Relevant Rate:
(1)a public statement or publication of information by or on behalf of the
administrator of the Relevant Screen Rate in respect of such Relevant Rate
announcing that such administrator has ceased or will cease to provide such
Relevant Screen Rate, permanently or indefinitely; provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide such Relevant Screen Rate;
(2)a public statement or publication of information by the regulatory supervisor
for the administrator of the Relevant Screen Rate in respect of such Relevant
Rate, the U.S. Federal Reserve System, an insolvency official with jurisdiction
over the administrator for such Relevant Screen Rate, a resolution authority
with jurisdiction over the administrator for such Relevant Screen Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for such Relevant Screen Rate, in each case which states that the
administrator of such Relevant Screen Rate has ceased or will cease to provide
such Relevant Screen Rate permanently or indefinitely; provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide such Relevant Screen Rate; and/or
(3)a public statement or publication of information by the regulatory supervisor
for the administrator of the Relevant Screen Rate in respect of such Relevant
Rate announcing that such Relevant Screen Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Company, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Relevant
Rate and solely to the extent that such Relevant Rate has not been replaced with
a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced such Relevant Rate for all purposes hereunder in
accordance with Section 2.14 and (y) ending at the time that a Benchmark
Replacement has replaced such Relevant Rate for all purposes hereunder pursuant
to Section 2.14.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which
5

--------------------------------------------------------------------------------



Section 4975 of the Code applies, and (c) any Person whose assets include (for
purposes of the Plan Asset Regulations or otherwise for purposes of Title I of
ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means the Company or any Subsidiary Borrower.
“Borrowing” means a Revolving Borrowing or Swingline Loan.
“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form attached
hereto as Exhibit H-1 or any other form approved by the Administrative Agent.
“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.
“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with (a) a Eurocurrency
Loan denominated in Dollars, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in Dollar deposits in the London
interbank market, (b) any Borrowings that are the subject of a borrowing,
drawing, payment, reimbursement or rate selection denominated in euro, the term
“Business Day” shall also exclude any day on which the TARGET2 payment system is
not open for the settlement of payments in euro and (c) a Eurocurrency Loan
denominated in a Foreign Currency other than euro, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in deposits in
such Foreign Currency in the interbank market in the principal financial center
of the country whose lawful currency is such Foreign Currency.
“Capital Lease” means any lease that has been or is required to be, in
accordance with GAAP, recorded as a capitalized lease subject to Section 1.04;
provided that for all purposes hereunder, the amount of obligations under any
Capital Lease shall be the amount thereof accounted for as a liability on a
balance sheet in accordance with GAAP.
“Change in Law” means the occurrence, after the date of this Agreement of any of
the following: (a) the adoption or taking effect of any law, rule, policy,
regulation or treaty, (b) any change in any law, rule, policy, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, (c) compliance by any Lender (or, for
purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, rule, guideline, requirement
or directive (whether or not having the force of law) of any Governmental
Authority made or issued on or after the date of this Agreement or (d) the
making or issuance of any request, rule, guideline, requirement or directive
(whether or not having the force of law) by any Governmental Authority; provided
however, that notwithstanding anything herein to the contrary,
6

--------------------------------------------------------------------------------



(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder, issued or
promulgated in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives issued or promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated, issued or implemented.
“Charges” has the meaning assigned to such term in Section 9.14.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Swingline Loans
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced or terminated from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or record (as
such term is defined in Section 9-102(a)(70) of the New York Uniform Commercial
Code) as provided in Section 9.04(b)(ii)(C) or other documentation contemplated
hereby pursuant to which such Lender shall have assumed its Commitment, as
applicable.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Lender by means of electronic
communications pursuant to Section 8.03(c), including through an Approved
Electronic Platform.
“Company” means DENTSPLY SIRONA Inc., a Delaware corporation.
“Compounded SOFR” means, in the case of Loans denominated in Dollars, the
compounded average of SOFRs for the applicable Corresponding Tenor, with the
rate, or methodology for this rate, and conventions for this rate (which may
include compounding in arrears with a lookback and/or suspension period as a
mechanism to determine the interest amount payable prior to the end of each
Interest Period) being established by the Administrative Agent in accordance
with:
(1)the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:
(2)if, and to the extent that, the Administrative Agent reasonably determines
that Compounded SOFR cannot be determined in accordance with clause (1) above,
then the rate, or methodology for this rate, and conventions for this rate that
the Administrative Agent determines in its reasonable discretion (in
consultation with the Company) are substantially consistent with any evolving or
then-prevailing market convention for determining compounded SOFR for
Dollar-denominated syndicated credit facilities at such time;
7

--------------------------------------------------------------------------------



provided further that, if the Administrative Agent decides reasonably and in
good faith that any such rate, methodology or convention determined in
accordance with clause (1) or clause (2) is not administratively feasible for
the Administrative Agent, then Compounded SOFR will be deemed unable to be
determined for purposes of the definition of “Benchmark Replacement.”
“Computation Date” is defined in Section 2.04.
“Consignment Agreements” means, collectively, (a) that certain Consignment
Agreement, dated as of February 15, 2002, by and between Umicore AG & Co. KG and
the Company, (b) that certain Consignment Agreement, dated as of December 6,
2010, as amended February 8, 2013 by and between HSBC Bank USA, National
Association and the Company, (c) that certain Consignment and Forward Contracts
Agreement, dated as of November 30, 2001, as amended October 19, 2006 by and
between The Bank of Nova Scotia and the Company, (d) that certain Consignment
Agreement, dated as of January 30, 2002, by and between Commerzbank AG,
Frankfurt and the Company, (e) that certain Consignment Agreement dated as of
December 20, 2001 by and between JPMorgan Chase Bank and the Company and (f)
that certain Consignment Agreement, dated as of December 20, 2001, by and
between Mitsui & Co., Precious Metals Inc. and the Company, and (g) that certain
Consignment Agreement, dated as of April 29, 2013, by and between The
Toronto-Dominion Bank and the Company, in each case as each may be amended,
restated, supplemented or otherwise modified from time to time.
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.
“Covered Entity” means any of the following:
(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning assigned to it in Section 9.17.
“Controlled Related Party” has the meaning specified in Section 9.03(b).
“Credit Event” means a Borrowing.
“Credit Party” means the Administrative Agent, the Swingline Lender or any other
Lender.
8

--------------------------------------------------------------------------------



“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 60 days incurred in the ordinary course of such Person’s business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP,
recorded as Capital Leases, (f) all obligations, contingent or otherwise, of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all obligations of such Person in respect of Swap Agreements, (h)
all debt of others referred to in clauses (a) through (g) above or clause (i)
below (collectively, “Guaranteed Debt”) guaranteed directly or indirectly in any
manner by such Person, or in effect guaranteed directly or indirectly by such
Person through an agreement (1) to pay or purchase such Guaranteed Debt or to
advance or supply funds for the payment or purchase of such Guaranteed Debt, (2)
to purchase or lease property or services, primarily for the purpose of enabling
the debtor to make payment of such Guaranteed Debt or to assure the holder of
such Guaranteed Debt against loss, (3) to supply funds to or in any other manner
invest in the debtor (including any agreement to pay for property or services
irrespective of whether such property is received or such services are rendered)
or (4) otherwise to assure a creditor against loss, and (i) all Debt referred to
in clauses (a) through (h) above (including Guaranteed Debt) secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt (and if such Person has not
assumed or become liable for such Debt of others, then the amount of Debt of
such Person shall be the lesser of (A) the amount of such Debt of others and (B)
the fair market value of such property, as determined by such Person in good
faith); provided that, Debt of the Company and its Subsidiaries shall not
include (i) Debt incurred in connection with the Consignment Agreements relating
to the consignment of precious metals between the Company and certain
counterparties or (ii) unfunded pension obligations.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Swingline Loans within three (3) Business Days of the date required to be funded
by it hereunder (unless such Lender notifies the Administrative Agent and the
Company in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied), (b) notified
the Company, the Administrative Agent, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied) or under
other agreements in which it commits to extend credit, (c) failed, within three
(3) Business Days after request by the
9

--------------------------------------------------------------------------------



Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Swingline Loans, (d) otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three (3) Business Days of the date when due,
unless the subject of a good faith dispute, or (e) (i) become or is insolvent or
has a parent company that has become or is insolvent or (ii) become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or (iii) become subject to a
Bail-In Action or has a parent company that has become subject to a Bail-In
Action. Notwithstanding anything to the contrary above, a Lender will not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
in such Lender or its parent company by any Governmental Authority.
“Dollar Amount” of any amount of any currency means, at the time of
determination thereof, (a) if such amount is expressed in Dollars, such amount,
(b) if such amount is expressed in a Foreign Currency, the equivalent of such
amount in Dollars determined by using the rate of exchange for the purchase of
Dollars with such Foreign Currency last provided (either by publication or
otherwise provided to the Administrative Agent) by the applicable Reuters source
on the Business Day (New York City time) immediately preceding the date of
determination or if such service ceases to be available or ceases to provide a
rate of exchange for the purchase of Dollars with such Foreign Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in its sole discretion (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount in Dollars as determined by the Administrative Agent using any reasonable
method of determination, after consultation with the Company, it deems
appropriate in its sole discretion) and (c) if such amount is denominated in any
other currency, the equivalent of such amount in Dollars as determined by the
Administrative Agent using any reasonable method of determination it deems
appropriate in its sole discretion, and such determination shall be conclusive
and binding absent manifest error.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
“Domestic Subsidiary Borrower” means any Eligible Domestic Subsidiary that
becomes a Domestic Subsidiary Borrower pursuant to Section 2.23 and that has not
ceased to be a Domestic Subsidiary Borrower pursuant to such Section.
“Early Opt-in Election” means the occurrence of:
(1)(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Company) that
the Required Lenders have reasonably determined that syndicated credit
facilities denominated in the applicable Agreed Currency being executed at such
time, or that include language similar to that
10

--------------------------------------------------------------------------------



contained in Section 2.14 are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace the Relevant Rate,
and
(2)(i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Company and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“EBITDA” means, for any period, net income (or net loss) plus the sum of
(a) interest expense, (b) income tax expense, (c) depreciation expense
(d) amortization expense, (e) other non-cash charges (less unusual or
non-recurring non-cash income or gains) and (f) any extraordinary, non-recurring
or unusual fees, expenses or other charges incurred in connection with any
acquisition or merger consummated by the Company or a Subsidiary (including the
issuance or repayment of Debt related to such acquisition or merger), and any
corporate reorganization and integration activities which are related to such
acquisition or merger, in each case determined in accordance with GAAP for such
period. For the purposes of calculating EBITDA for any period of four (4)
consecutive fiscal quarters (each such period, a “Reference Period”), (i) if at
any time during such Reference Period the Company or any Subsidiary shall have
made any Material Disposition, the EBITDA for such Reference Period shall be
reduced by an amount equal to the EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the EBITDA (if negative) attributable
thereto for such Reference Period, and (ii) if during such Reference Period the
Company or any Subsidiary shall have made a Material Acquisition, EBITDA for
such Reference Period shall be calculated after giving effect thereto on a Pro
Forma Basis as if such Material Acquisition occurred on the first day of such
Reference Period. As used in this definition, “Material Acquisition” means any
acquisition (whether by purchase, merger, consolidation or otherwise) of
property or series of related acquisitions of property that (a) constitutes (i)
assets comprising all or substantially all or any significant portion of a
business or operating unit of a business, or (ii) all or substantially all of
the common stock or other equity interests of a Person, and (b) involves the
payment of consideration by the Company and its Subsidiaries in excess of
$200,000,000; and “Material Disposition” means any sale, transfer or disposition
of property or series of related sales, transfers, or dispositions of property
(other than transactions among the Company and its Subsidiaries) that yields
gross proceeds to the Company or any of its Subsidiaries in excess of
$200,000,000.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
11

--------------------------------------------------------------------------------



“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Eligible Domestic Subsidiary” means any direct or indirect wholly-owned
Domestic Subsidiary that is approved from time to time by the Administrative
Agent, which approval shall not be unreasonably withheld, conditioned or
delayed.
“Eligible Foreign Subsidiary” means any direct or indirect wholly-owned Foreign
Subsidiary that is approved from time to time by the Administrative Agent and
each of the Lenders.
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414 of the Code.
“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan
12

--------------------------------------------------------------------------------



within the following 30 days; (b) the application for a minimum funding waiver
with respect to a Plan; (c) the provision by the administrator of any Plan of a
notice of intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of the
Company or any ERISA Affiliate in the circumstances described in Section 4062(e)
of ERISA; (e) the withdrawal by the Company or any ERISA Affiliate from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for the
imposition of a lien under Section 302(f) of ERISA shall have been met with
respect to any Plan; (g) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA; or (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“EURIBO Interpolated Rate” means, at any time, with respect to any Eurocurrency
Borrowing denominated in euro and for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the EURIBO Screen Rate for the
longest period (for which the EURIBO Screen Rate is available for euro) that is
shorter than the Impacted EURIBO Rate Interest Period; and (b) the EURIBO Screen
Rate for the shortest period (for which the EURIBO Screen Rate is available for
euro) that exceeds the Impacted EURIBO Rate Interest Period, in each case, at
such time; provided that, if any EURIBO Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
“EURIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in
euro and for any Interest Period, the EURIBO Screen Rate at approximately 11:00
a.m., Brussels time, on the Quotation Day for euro; provided that, if the EURIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted EURIBO Rate Interest Period”) with respect to euro then the EURIBO
Rate shall be the EURIBO Interpolated Rate.
“EURIBO Screen Rate” means, for any day and time, with respect to any
Eurocurrency Borrowing denominated in euro and for any Interest Period, the euro
interbank offered rate administered by the European Money Markets Institute (or
any other person which takes over the administration of such rate) for euro for
the relevant period displayed on page EURIBOR01 of the Reuters screen (or any
replacement Reuters page which displays that rate) or on the appropriate page of
such other information service which publishes that rate from time to time in
place of Reuters. If such page or service ceases to be available, the
Administrative Agent may specify another page or service displaying the relevant
rate after consultation with the Company. If the EURIBO Screen Rate as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.
“euro” and/or “EUR” means the single currency of the Participating Member
States.
“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate or the Adjusted EURIBO Rate.
13

--------------------------------------------------------------------------------



“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.
“Event of Default” has the meaning specified in Section 7.01.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder or any other Loan Document, (a) net income or
franchise taxes imposed on (or measured by) its net income, in each case, (i) by
the United States of America, or by the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located or
(ii) that are Other Connection Taxes, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Company is located, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Company under
Section 2.19(b)), any U.S. withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Company with respect to such withholding tax pursuant to
Section 2.17(a), (d) Taxes attributable to such recipient’s failure to comply
with Section 2.17(f), and (e) any withholding tax that is imposed by FATCA.
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
July 27, 2018, among the Company, the subsidiary borrowers party thereto, the
lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent, as
amended, restated, supplemented or otherwise modified prior to the Effective
Date.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time) and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate; provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.
14

--------------------------------------------------------------------------------



“Foreign Currencies” means Agreed Currencies other than Dollars.
“Foreign Currency Amount” of any amount of any Foreign Currency means, at the
time of determination thereof, (a) if such amount is expressed in such Foreign
Currency, such amount and (b) if such amount is expressed in Dollars, the
equivalent of such amount in such Foreign Currency determined by using the rate
of exchange for the purchase of such Foreign Currency with Dollars last provided
(either by publication or otherwise provided to the Administrative Agent) by the
applicable Reuters source on the Business Day (New York City time) immediately
preceding the date of determination or if such service ceases to be available or
ceases to provide a rate of exchange for the purchase of such Foreign Currency
with Dollars, as provided by such other publicly available information service
which provides that rate of exchange at such time in place of Reuters chosen by
the Administrative Agent in its sole discretion (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount in such Foreign Currency as determined by the Administrative Agent using
any method of determination it deems appropriate in its sole discretion).
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which any Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“Foreign Subsidiary Borrower” means any Eligible Foreign Subsidiary that becomes
a Foreign Subsidiary Borrower pursuant to Section 2.23 and that has not ceased
to be a Foreign Subsidiary Borrower pursuant to such Section.
“GAAP” has the meaning specified in Section 1.04.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guaranteed Debt” has the meaning assigned to such term in the definition of
“Debt”.
“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.
“IBA” has the meaning assigned to such term in Section 1.05.
“Impacted EURIBO Rate Interest Period” has the meaning assigned to such term in
the definition of “EURIBO Rate”.
“Impacted LIBO Rate Interest Period” has the meaning assigned to such term in
the definition of “LIBO Rate”.
15

--------------------------------------------------------------------------------



“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Borrower
under any Loan Document.
“Indemnitee” has the meaning specified in Section 9.03(b).
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).
“Information” has the meaning specified in Section 9.12.
“Information Memorandum” means the Lenders’ Presentation dated March 2020
relating to the Company and the Transactions.
“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08, which shall be
substantially in the form attached hereto as Exhibit H-2 or any other form
approved by the Administrative Agent.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower (or the Company on behalf of the
applicable Borrower) may elect; provided, that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (ii) any Interest Period pertaining
to a Eurocurrency Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“LIBO Interpolated Rate” means, at any time, with respect to any Eurocurrency
Borrowing denominated in any Agreed Currency (other than euro) and for any
Interest Period, the rate per annum (rounded to the same number of decimal
places as the LIBO Screen Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
LIBO Screen Rate for the longest period (for which the LIBO Screen Rate is
available for the applicable currency) that is shorter than the Impacted LIBO
Rate Interest Period; and (b) the LIBO Screen Rate for the shortest period (for
which the LIBO Screen Rate is available for the applicable currency) that
exceeds the Impacted LIBO
16

--------------------------------------------------------------------------------



Rate Interest Period, in each case, at such time; provided that if any LIBO
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency (other than euro) and for any Interest Period, the LIBO Screen
Rate at approximately 11:00 a.m., London time, on the Quotation Day for such
Agreed Currency; provided that if the LIBO Screen Rate shall not be available at
such time for such Interest Period (an “Impacted LIBO Rate Interest Period”)
with respect to such Agreed Currency then the LIBO Rate shall be the LIBO
Interpolated Rate.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing denominated in any Agreed Currency (other than euro) and for any
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for such Agreed Currency for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to an Assignment and Assumption or
other documentation contemplated hereby, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption or other
documentation contemplated hereby. Unless the context otherwise requires, the
term “Lenders” includes the Swingline Lender.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, any Notes and any and all other agreements,
instruments, documents and certificates identified in Section 4.01 executed and
delivered to, or in favor of, the Administrative Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Borrower,
or any employee of any Borrower, and delivered to the Administrative Agent or
any Lender in connection with this Agreement or the transactions contemplated
hereby. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Time” means (i) New York City time in the case of a Loan or Borrowing
denominated in Dollars and (ii) local time in the case of a Loan or Borrowing
denominated in a Foreign Currency (it being understood that such local time
shall mean (a) London, England time with respect to
17

--------------------------------------------------------------------------------



any Foreign Currency (other than euro) and (b) Brussels, Belgium time with
respect to euro, in case of each of the foregoing clauses (a) and (b) unless
otherwise notified by the Administrative Agent).
“Material Adverse Change” means any material adverse change in the business,
assets, financial condition or operations of the Company or the Company and its
Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of the Company and the Subsidiaries taken as a
whole or (b) the validity or enforceability of this Agreement or any and all
other Loan Documents or the rights or remedies, taken as a whole, of the
Administrative Agent and the Lenders thereunder.
“Material Acquisition” has the meaning assigned to such term in the definition
of “EBITDA.”
“Material Disposition” has the meaning assigned to such term in the definition
of “EBITDA.”
“Material Subsidiary” means, at any time, any Subsidiary of the Company which,
together with all other Subsidiaries of such Subsidiary, accounts for more than
(a) 5% of the Consolidated assets of the Company and its Subsidiaries,
determined as of the end of the then most recently ended fiscal quarter of the
Company or (b) 5% of Consolidated revenue of the Company and its Subsidiaries,
determined for the then most recently ended period of four consecutive fiscal
quarters of the Company.
“Maturity Date” means April 8, 2021.
“Maximum Rate” has the meaning assigned to such term in Section 9.14.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and at least one Person other than the Company
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Company or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
“Net Worth” means the consolidated stockholder’s equity of the Company and its
Subsidiaries, as defined according to GAAP.
“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).
“Note” means a promissory note of a Borrower payable to any Lender, delivered
pursuant to a request made under Section 2.10(e), evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Loans made by
such Lender.
“NYFRB” means the Federal Reserve Bank of New York.
18

--------------------------------------------------------------------------------



“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it, acting reasonably; provided, further, that if any of
the aforesaid rates as so determined would be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations and indebtedness (including interest and fees
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), obligations and liabilities of any of the Company and its
Subsidiaries to any of the Lenders, the Administrative Agent, or any indemnified
party, individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under this
Agreement or any of the other Loan Documents or to the Lenders or any of their
Affiliates under any Swap Agreement or any Banking Services Agreement or in
respect of any of the Loans made or reimbursement or other obligations incurred.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.
“Original Currency” has the meaning assigned to such term in Section 2.18(a).
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Borrower hereunder, Taxes imposed as a result of a present or
former connection between such recipient and the jurisdiction imposing such Tax
(other than connections arising from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar taxes or levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to
19

--------------------------------------------------------------------------------



major banks in the interbank market upon request of such major banks for the
relevant currency as determined above and in an amount comparable to the unpaid
principal amount of the related Credit Event, plus any taxes, levies, imposts,
duties, deductions, charges or withholdings imposed upon, or charged to, the
Administrative Agent by any relevant correspondent bank in respect of such
amount in such relevant currency.
“Participant” has the meaning assigned to such term in Section 9.04.
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Permitted Lien” means each of the following: (a) Liens for taxes, assessments
and governmental charges or levies to the extent not required to be paid under
Section 5.02 hereof; (b) Liens imposed by law, such as landlords’, banks’ (and
rights of set-off), warehousemen’s, materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that are not overdue for a period of
more than 30 days; (c) pledges or deposits to secure obligations under workers’
compensation laws, laws related to unemployment insurance and other types of
social security or similar legislation or Liens to secure public or statutory
obligations, surety and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return of money bonds and other similar obligations;
(d) easements, rights of way, restrictions, encroachments, encumbrances and
other defects or irregularities in title to real property that do not render
title to the property encumbered thereby unmarketable or materially adversely
affect the use of such property for its present purposes; (e) interest or title
of a lessor, lessee, sublessor or sublessee under any lease or sublease
permitted hereunder and any interest or title of a licensor, licensee,
sublicensor or sublicensee under any license or sublicense permitted hereunder;
(f) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement permitted hereunder and Liens on
trusts, cash or cash equivalents, or other funds in connection with defeasance,
discharge or redemption of Debt, pending consummation of a strategic transaction
or similar obligations; (g) purported Liens evidenced by the filing of
precautionary Uniform Commercial Code financing statements (or any similar
precautionary filings) relating solely to operating leases of personal property
entered into in the ordinary course of business; (h) Liens in favor of customs
and revenue authorities arising as a matter of law to secure payment of customs
duties in connection with importation of goods; (i) any zoning or similar law or
right reserved to or vested in any Governmental Authority to control or regulate
the use of any real property; (j) Liens arising out of judgments, decrees,
orders or awards that do not constitute an Event of Default under Section 7.01;
and (k) Liens arising by reason of deposits necessary to obtain standby letters
of credit in the ordinary course of business.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
20

--------------------------------------------------------------------------------



“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Pounds Sterling” means the lawful currency of the United Kingdom.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.
“Pro Forma Basis” means, on a basis in accordance with Section 1.04(b).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to it in Section 9.17.
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (ii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).
“Reference Period” has the meaning assigned to such term in the definition of
“EBITDA.”
“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.
“Relevant Governmental Body” means (i) with respect to a Benchmark Replacement
in respect of Loans denominated in Dollars, the Federal Reserve Board and/or the
NYFRB, or a committee officially endorsed or convened by the Federal Reserve
Board and/or the NYFRB or, in each case, any successor thereto and (ii) with
respect to a Benchmark Replacement in respect of Loans denominated in any
Foreign Currency, (a) the central bank for the currency in which such Benchmark
Replacement is denominated or any central bank or other supervisor which is
responsible for supervising either (1) such Benchmark Replacement or (2) the
administrator of such Benchmark Replacement or (b) any working group or
committee officially endorsed or convened by (1) the central bank for the
currency in which such Benchmark Replacement is denominated, (2) any central
bank or other supervisor that is responsible for supervising either (A) such
Benchmark Replacement or (B) the administrator of such Benchmark
21

--------------------------------------------------------------------------------



Replacement, (3) a group of those central banks or other supervisors or (4) the
Financial Stability Board or any part thereof.
“Relevant Rate” means (i) with respect to any Eurocurrency Borrowing denominated
in an Agreed Currency (other than euro), the LIBO Rate or (ii) with respect to
any Eurocurrency Borrowing denominated in euro, the EURIBO Rate, as applicable.
“Relevant Screen Rate” means (i) with respect to any Eurocurrency Borrowing
denominated in an Agreed Currency (other than euro), the LIBO Screen Rate or
(ii) with respect to any Eurocurrency Borrowing denominated in euro, the EURIBO
Screen Rate, as applicable.
“Required Lenders” means, subject to Section 2.24, at any time, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the Total Revolving Credit Exposure and unused Commitments at such
time; provided that for purposes of declaring the Loans to be due and payable
pursuant to Article VII, and for all purposes after the Loans become due and
payable pursuant to Article VII or the Commitments expire or terminate, then, as
to each Lender, clause (a) of the definition of Swingline Exposure shall only be
applicable for purposes of determining its Revolving Credit Exposure to the
extent such Lender shall have funded its participation in the outstanding
Swingline Loans to the extent required under Section 2.05(c).
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Revolving Borrowing” means Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and
Swingline Exposure at such time; provided, that clause (a) of the definition of
Swingline Exposure shall only be applicable to the extent such Lender shall have
funded its respective participation in the outstanding Swingline Loans.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the
U.S. Department of State, the United Nations Security Council, the European
Union, any European Union member state or Her Majesty’s Treasury of the United
Kingdom, (b) any Person located, organized or resident in a Sanctioned Country
or (c) any Person owned 50% or more or controlled by any such Person or Persons
described in the foregoing clauses (a) and (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by
22

--------------------------------------------------------------------------------



OFAC or the U.S. Department of State or (b) the United Nations Security Council,
the European Union or Her Majesty’s Treasury of the United Kingdom.
“SEC” means the United States Securities and Exchange Commission.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.
“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and no Person other than the Company and the
ERISA Affiliates or (b) was so maintained and in respect of which the Company or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.
“Subordinated Indebtedness” means any Debt of the Company or any Subsidiary the
payment of which is subordinated to payment of the obligations under the Loan
Documents.
“subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
23

--------------------------------------------------------------------------------



corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other subsidiaries.
“Subsidiary” means any subsidiary of the Company.
“Subsidiary Borrower” means any Domestic Subsidiary Borrower or any Foreign
Subsidiary Borrower.
“Supported QFC” has the meaning assigned to it in Section 9.17.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Syndication Agent” means Citibank, N.A. in its capacity as syndication agent
for the credit facility evidenced by this Agreement.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, fees, assessments, charges, or withholdings (including backup
withholding) imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
24

--------------------------------------------------------------------------------



“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Total Revolving Credit Exposure” means, at any time, the sum of all Lenders'
Revolving Credit Exposure; provided, that clause (a) of the definition of
Swingline Exposure shall only be applicable to the extent Lenders shall have
funded their respective participations in the outstanding Swingline Loans.
“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Adjusted EURIBO Rate or
the Alternate Base Rate.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.
“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.17.
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right
25

--------------------------------------------------------------------------------



had been exercised under it or to suspend any obligation in respect of that
liability or any of the powers under that Bail-In Legislation that are related
to or ancillary to any of those powers.
SECTION 1.02Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
SECTION 1.03Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply), and all
judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (f) any reference to
any law, rule or regulation herein shall, unless otherwise specified, refer to
such law, rule or regulation as amended, modified or supplemented from time to
time and (g) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
SECTION 1.04Accounting Terms; GAAP; Pro Forma Calculations
. (a) Except as otherwise expressly provided herein, all terms of an accounting
or financial nature used herein shall be construed in accordance with generally
accepted accounting principles in the United States of America as in effect from
time to time (“GAAP”); provided that, if the Company notifies the Administrative
Agent that the Company requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios
26

--------------------------------------------------------------------------------



referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Debt or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein, (ii) without giving effect to any treatment of Debt
under Accounting Standards Codification 470-20 or 2105-03 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof, and (iii) without giving effect to any
change to GAAP occurring after the date hereof as a result of the adoption of
any proposals set forth in the Proposed Accounting Standards Update, Leases
(Topic 840), issued by the Financial Accounting Standards Board on August 17,
2010, or any other proposals, guidelines, modifications or interpretive changes
issued by the Financial Accounting Standards Board in connection therewith or
relating to similar topic, in each case, if such change would require treating
any lease (or similar arrangement conveying the right to use) as a Capital Lease
or an operating lease, as the case may be, where such lease (or similar
arrangement) would not have been required to be so treated under GAAP as in
effect on July 27, 2018.
(b) All pro forma computations required to be made hereunder giving effect to
any acquisition, disposition or issuance, incurrence or assumption of Debt, or
other transaction shall in each case be calculated after giving pro forma effect
thereto (and, in the case of any pro forma computation made hereunder, to
determine whether such acquisition, disposition or issuance, incurrence or
assumption of Debt or other transaction is permitted to be consummated
hereunder) immediately after giving effect to such acquisition, disposition or
issuance, incurrence or assumption of Debt (and to any other such transaction
consummated since the first day of the period for which such pro forma
computation is being made and on or prior to the date of such computation) as if
such transaction had occurred on the first day of the Reference Period most
recently ended for which financial statements shall have been delivered pursuant
to Section 5.09(a) or 5.09(b), and, to the extent applicable, the historical
earnings and cash flows associated with the assets acquired or disposed of, any
related incurrence or reduction of Debt and any related cost savings, operating
expense reductions and synergies, all in accordance with (and, in the case of
cost savings, operating expense reductions and synergies, to the extent
permitted by) Article 11 of Regulation S-X under the Securities Act. If any Debt
bears a floating rate of interest and is being given pro forma effect, the
interest on such Debt shall be calculated as if the rate in effect on the date
of determination had been the applicable rate for the entire period for which
such pro forma computation is being made (taking into account any Swap Agreement
applicable to such Debt).
SECTION 1.05Interest Rates; LIBOR Notification. The interest rate on a Loan
denominated in an Agreed Currency may be derived from an interest rate benchmark
that is, or may in the future become, the subject of regulatory reform.
Regulators have signaled the need to use alternative benchmark reference rates
for some of these interest rate benchmarks and, as a result, such interest rate
benchmarks may cease to comply with applicable laws and regulations, may be
permanently discontinued, and/or the basis on which they are calculated may
change. The London interbank offered rate is intended to represent the rate at
which contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurocurrency Loans. In light of
this eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London
27

--------------------------------------------------------------------------------



interbank offered rate. Upon the occurrence of a Benchmark Transition Event or
an Early Opt-In Election, Section 2.14(b) provides a mechanism for determining
an alternative rate of interest. The Administrative Agent will promptly notify
the Company, pursuant to Section 2.14(d), of any change to the reference rate
upon which the interest rate on Eurocurrency Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” (or “EURIBO Rate”, as applicable) or with respect
to any alternative or successor rate thereto, or replacement rate thereof
(including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 2.14(b), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and (ii)
the implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 2.14(c)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate (or the EURIBO Rate, as applicable) or have the same volume or
liquidity as did the London interbank offered rate (or the euro interbank
offered rate, as applicable) prior to its discontinuance or unavailability.
SECTION 1.06Status of Obligations. In the event that the Company or any other
Borrower shall at any time issue or have outstanding any Subordinated
Indebtedness, the Company shall take or cause such other Borrower to take all
such actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Administrative Agent and the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such other Subordinated Indebtedness is outstanding and are further
given all such other designations as shall be required under the terms of any
such Subordinated Indebtedness in order that the Lenders may have and exercise
any payment blockage or other remedies available or potentially available to
holders of senior indebtedness under the terms of such Subordinated
Indebtedness.
SECTION 1.07Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
equity interests at such time.
ARTICLE II
The Credits
SECTION 2.01Commitments. Subject to the terms and conditions set forth herein,
each Lender (severally and not jointly) agrees to make Revolving Loans to the
Borrowers in Agreed Currencies from time to time during the Availability Period
in an aggregate principal amount that will not result (after giving effect to
any application of proceeds of such Borrowing to any Swingline Loans outstanding
pursuant to Section 2.10(a)) in (a) subject to Sections 2.04 and 2.11(b), the
Dollar Amount of such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the
Total Revolving Credit Exposure exceeding the
28

--------------------------------------------------------------------------------



Aggregate Commitment. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.
SECTION 2.02Loans and Borrowings. Each Revolving Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Revolving Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required. Any Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.05.
(b)Subject to Section 2.14, each Revolving Borrowing shall be comprised entirely
of ABR Loans or Eurocurrency Loans as the relevant Borrower may request in
accordance herewith; provided that each ABR Loan shall only be made in Dollars.
Each Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the relevant Borrower to repay such Loan in accordance
with the terms of this Agreement.
(c)At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or, if such Borrowing is denominated in a Foreign
Currency, 1,000,000 units of such currency) and not less than $5,000,000 (or, if
such Borrowing is denominated in a Foreign Currency, 5,000,000 units of such
currency). At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $5,000,000; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Aggregate
Commitment. Each Swingline Loan shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of ten (10) Eurocurrency Revolving
Borrowings outstanding.
(d)Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03Requests for Revolving Borrowings. To request a Revolving Borrowing,
the applicable Borrower, or the Company on behalf of the applicable Borrower,
shall notify the Administrative Agent of such request (a) by irrevocable written
notice (via a written Borrowing Request signed by the applicable Borrower, or
the Company on behalf of the applicable Borrower) in the case of a Eurocurrency
Borrowing, not later than 11:00 a.m., Local Time, three (3) Business Days (in
the case of a Eurocurrency Borrowing denominated in Dollars) or by irrevocable
written notice (via a written Borrowing Request signed by such Borrower, or the
Company on its behalf) not later than 11:00 a.m., Local Time, four (4) Business
Days (in the case of a Eurocurrency Borrowing denominated in a Foreign
Currency), in each case before the date of the proposed Borrowing (or such
shorter time as the Administrative Agent may agree in its reasonable discretion)
or (b) by irrevocable written notice (via a written Borrowing Request signed by
the applicable Borrower, or the Company on behalf of the applicable Borrower) in
the case of an ABR Borrowing, not later than 11:00 a.m., New York City time,
29

--------------------------------------------------------------------------------



on the date of the proposed Borrowing. Each such Borrowing Request shall specify
the following information in compliance with Section 2.02:
(i)the name of the applicable Borrower;
(ii)the aggregate amount of the requested Borrowing;
(iii)the date of such Borrowing, which shall be a Business Day;
(iv)whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and
(vi)the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the relevant Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:
(a)each Eurocurrency Borrowing as of the date two (2) Business Days prior to the
date of such Borrowing or, if applicable, the date of conversion/continuation of
any Borrowing as a Eurocurrency Borrowing, and
(b)all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.
SECTION 2.05Swingline Loans. Subject to the terms and conditions set forth
herein, the Swingline Lender may in its sole discretion make Swingline Loans in
Dollars to the Company from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$75,000,000, (ii) the Swingline Lender’s Revolving Credit Exposure exceeding its
Commitment or (iii) the Dollar Amount of the Total Revolving Credit Exposure
exceeding the Aggregate Commitment; provided that the Swingline Lender shall not
be required to make a Swingline Loan to refinance an outstanding Swingline
30

--------------------------------------------------------------------------------



Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Company may borrow, prepay and reborrow Swingline Loans.
(b)To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by irrevocable written notice (via a written Borrowing
Request signed by the Company), not later than 12:00 noon, New York City time,
on the day of a proposed Swingline Loan. Each such notice shall be irrevocable
and shall specify the requested date (which shall be a Business Day) and amount
of the requested Swingline Loan. The Administrative Agent will promptly advise
the Swingline Lender of any such notice received from the Company. The Swingline
Lender shall make each Swingline Loan available to the Company by means of a
credit to an account of the Company with the Administrative Agent designated for
such purpose by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.
(c)The Swingline Lender may by written notice given to the Administrative Agent
require the Lenders to acquire participations in all or a portion of the
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees,
promptly upon receipt of such notice from the Administrative Agent (and in any
event, if such notice is received by 12:00 noon, New York City time, on a
Business Day, no later than 5:00 p.m., New York City time, on such Business Day
and if received after 12:00 noon, New York City time, on a Business Day, no
later than 10:00 a.m., New York City time, on the immediately succeeding
Business Day), to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans. Notwithstanding the foregoing, upon the occurrence of (i) the Maturity
Date, (ii) any Event of Default described in Section 7.01(e), (iii) the date on
which the Loans are accelerated, or (iv) the termination of the Commitments,
each Lender shall be deemed to absolutely and unconditionally acquire
participations in all of the Swingline Loans outstanding at such time in an
amount equal to its Applicable Percentage of such Swingline Loans in each case
without notice or any further action from the Swingline Lender, any Lender or
the Administrative Agent (such occurrence an “Automatic Participation Event”).
Upon the occurrence of an Automatic Participation Event, the Administrative
Agent will give notice thereof to each Lender, specifying in such notice such
Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
hereby absolutely and unconditionally agrees, promptly upon receipt of such
notice from the Administrative Agent (and in any event, if such notice is
received by 12:00 noon, New York City time, on a Business Day, no later than
5:00 p.m., New York City time, on such Business Day and if received after 12:00
noon, New York City time, on a Business Day, no later than 10:00 a.m., New York
City time, on the immediately succeeding Business Day), to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Company of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline
31

--------------------------------------------------------------------------------



Lender. Any amounts received by the Swingline Lender from the Company (or other
party on behalf of the Company) in respect of a Swingline Loan after receipt by
the Swingline Lender of the proceeds of a sale of participations therein shall
be promptly remitted to the Administrative Agent; any such amounts received by
the Administrative Agent shall be promptly remitted by the Administrative Agent
to the Lenders that shall have made their payments pursuant to this paragraph
and to the Swingline Lender, as their interests may appear; provided that any
such payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Company for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Company of any default in the payment thereof.
(d)The Swingline Lender may be replaced at any time by written agreement among
the Company, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender. The Administrative Agent shall notify the Lenders of
any such replacement of the Swingline Lender. At the time any such replacement
shall become effective, the Company shall pay all unpaid interest accrued for
the account of the replaced Swingline Lender pursuant to Section 2.13(a). From
and after the effective date of any such replacement, (i) the successor
Swingline Lender shall have all the rights and obligations of the replaced
Swingline Lender under this Agreement with respect to Swingline Loans made
thereafter and (ii) references herein to the term “Swingline Lender” shall be
deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the replacement of a Swingline Lender hereunder, the replaced Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of a Swingline Lender under this Agreement with respect to Swingline
Loans made by it prior to its replacement, but shall not be required to make
additional Swingline Loans.
(e)Subject to the appointment and acceptance of a successor Swingline Lender,
the Swingline Lender may resign as a Swingline Lender at any time upon thirty
(30) days’ prior written notice to the Administrative Agent, the Company and the
Lenders, in which case, such Swingline Lender shall be replaced in accordance
with Section 2.05(d) above.
SECTION 2.06[Reserved].
SECTION 2.07Funding of Borrowings. Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof solely by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the relevant Borrower by
promptly crediting the funds so received in the aforesaid account of the
Administrative Agent to (x) an account of such Borrower maintained with the
Administrative Agent in New York City or Chicago and designated by such Borrower
in the applicable Borrowing Request, in the case of Loans denominated in Dollars
and (y) an account of such Borrower in the relevant jurisdiction and designated
by such Borrower in the applicable Borrowing Request, in the case of Loans
denominated in a Foreign Currency.
(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or in the case of an ABR Borrowing,
prior to 12:00 noon, New York City time, on the date of such Borrowing) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that
32

--------------------------------------------------------------------------------



such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the relevant Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the greater of
the NYFRB Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency) or (ii) in the case of such Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
SECTION 2.08Interest Elections. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurocurrency
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the relevant Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section. A Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.
(b)To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Administrative Agent of such election (by
irrevocable written notice via an Interest Election Request signed by such
Borrower, or the Company on its behalf) by the time that a Borrowing Request
would be required under Section 2.03 if such Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Notwithstanding any contrary provision herein,
this Section shall not be construed to permit any Borrower to (i) change the
currency of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans
that does not comply with Section 2.02(d) or (iii) convert any Borrowing to a
Borrowing of a Type not available under such Borrowing.
(c)Each Interest Election Request shall specify the following information in
compliance with Section 2.02:
(i)the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing).
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and
33

--------------------------------------------------------------------------------



(iv)if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) in the case of a Borrowing denominated in
Dollars, such Borrowing shall be converted to an ABR Borrowing and (ii) in the
case of a Borrowing denominated in a Foreign Currency in respect of which the
applicable Borrower shall have failed to deliver an Interest Election Request
prior to the third (3rd) Business Day preceding the end of such Interest Period,
such Borrowing shall automatically continue as a Eurocurrency Borrowing in the
same Agreed Currency with an Interest Period of one month unless such
Eurocurrency Borrowing is or was repaid in accordance with Section 2.11.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Company, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing denominated in Dollars may be
converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) unless
repaid, each Eurocurrency Borrowing denominated in a Foreign Currency shall
automatically be continued as a Eurocurrency Borrowing with an Interest Period
of one month.
SECTION 2.09Termination and Reduction of Commitments. Unless previously
terminated, the Commitments shall terminate on the Maturity Date.
(b)The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, (A) any Lender’s Revolving Credit Exposure would exceed its
Commitment or (B) the Dollar Amount of the Total Revolving Credit Exposure would
exceed the Aggregate Commitment.
(c)The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days (or such lesser period as the Administrative Agent shall
agree in its reasonable discretion) prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Company may state that such
notice is conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall
34

--------------------------------------------------------------------------------



be permanent. Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.
SECTION 2.10Repayment of Loans; Evidence of Debt. Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made to
such Borrower on the Maturity Date in the currency of such Loan and (ii) in the
case of the Company, to the Swingline Lender the then unpaid principal amount of
each Swingline Loan on the earlier of the Maturity Date and the first date after
such Swingline Loan is made that is the 15th or last day of a calendar month and
is at least two (2) Business Days after such Swingline Loan is made; provided
that on each date that a Revolving Borrowing is made, the Company shall repay
all Swingline Loans then outstanding and the proceeds of any such Borrowing
shall be applied by the Administrative Agent to repay any Swingline Loans
outstanding.
(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the Obligations.
(e)Any Lender may request that Loans made by it to any Borrower be evidenced by
a promissory note. In such event, the relevant Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in the
form attached hereto as Exhibit I. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form.
SECTION 2.11Prepayment of Loans.
(a)Any Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, subject to prior notice in accordance with
the provisions of this Section 2.11(a). The applicable Borrower, or the Company
on behalf of the applicable Borrower, shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
written notice (promptly followed by telephonic confirmation of such request) of
any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Revolving Borrowing, not later than 11:00 a.m., Local Time, three (3) Business
Days (in the case of a Eurocurrency Borrowing denominated in Dollars) or four
(4) Business Days (in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency), in each case before the date of prepayment, (ii) in the case
of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, one (1) Business Day before the date of prepayment or (iii) in the
case of prepayment of a Swingline Loan, not later than 12:00 noon,
35

--------------------------------------------------------------------------------



New York City time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by (i) accrued interest to
the extent required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16.
(b)If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the aggregate principal Dollar Amount of the Total Revolving
Credit Exposure (calculated, with respect to those Credit Events denominated in
Foreign Currencies, as of the most recent Computation Date with respect to each
such Credit Event) exceeds the Aggregate Commitment or (ii) solely as a result
of fluctuations in currency exchange rates, the aggregate principal Dollar
Amount of the Total Revolving Credit Exposure (so calculated), as of the most
recent Computation Date with respect to each such Credit Event, exceeds 105% of
the Aggregate Commitment, the Borrowers shall in each case immediately repay
Borrowings in an aggregate principal amount sufficient to cause the aggregate
Dollar Amount of the Total Revolving Credit Exposure (so calculated) to be less
than or equal to the Aggregate Commitment.
SECTION 2.12Fees. The Company agrees to pay to the Administrative Agent for the
account of each Lender a facility fee, which shall accrue at the Applicable Rate
on the daily amount of the Commitment of such Lender (whether used or unused)
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates; provided that, if such Lender
continues to have any Revolving Credit Exposure after its Commitment terminates,
then such facility fee shall continue to accrue on the daily amount of such
Lender’s Revolving Credit Exposure from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure. Facility fees accrued through and including
the last day of March, June, September and December of each year shall be
payable in arrears on the fifteenth day following the last day of such calendar
month and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof; provided that any facility fees
accruing after the date on which the Commitments terminate shall be payable on
demand. All facility fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
(b)The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.
(c)All fees payable hereunder shall be paid on the dates due, in Dollars (except
as otherwise expressly provided in this Section 2.12) and immediately available
funds, to the Administrative Agent for distribution, in the case of facility
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.
SECTION 2.13Interest. The Loans comprising each ABR Borrowing (including each
Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.
36

--------------------------------------------------------------------------------



(b)The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate or the Adjusted EURIBO Rate, as applicable, for the Interest
Period in effect for such Borrowing plus the Applicable Rate.
(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by any Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.
(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate, LIBO Rate, Adjusted EURIBO
Rate or EURIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
(f)Interest in respect of Loans denominated in Dollars shall be paid in Dollars,
and interest in respect of Loans denominated in a Foreign Currency shall be paid
in such Foreign Currency.
SECTION 2.14Alternate Rate of Interest.
(a)If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
(i)the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate, the Adjusted
EURIBO Rate or the EURIBO Rate, as applicable (including because the Relevant
Screen Rate is not available or published on a current basis), for the
applicable currency and such Interest Period; provided that no Benchmark
Transition Event shall have occurred at such time; or
(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, the LIBO Rate, the Adjusted EURIBO Rate or the EURIBO Rate,
as applicable, for the applicable currency and such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for the applicable currency and such
Interest Period;
37

--------------------------------------------------------------------------------



then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Company and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurocurrency Borrowing in the applicable
currency or for the applicable Interest Period, as the case may be, shall be
ineffective, (ii) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars, such Borrowing shall be made as an ABR Borrowing and (iii) if any
Borrowing Request requests a Eurocurrency Borrowing in a Foreign Currency, then
such request shall be ineffective; provided that if the circumstances giving
rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted. Furthermore, if any Eurocurrency Loan in any
Agreed Currency is outstanding on the date of the Company’s receipt of the
notice from the Administrative Agent referred to in this Section 2.14(a) with
respect to a Relevant Rate applicable to such Eurocurrency Loan, then (i) if
such Eurocurrency Loan is denominated in Dollars, then on the last day of the
Interest Period applicable to such Loan (or the next succeeding Business Day if
such day is not a Business Day), such Loan shall be converted by the
Administrative Agent to, and shall constitute, an ABR Loan denominated in
Dollars on such day or (ii) if such Eurocurrency Loan is denominated in any
Agreed Currency (other than Dollars), then such Loan shall, on the last day of
the Interest Period applicable to such Loan (or the next succeeding Business Day
if such day is not a Business Day), at the applicable Borrower’s election prior
to such day: (A) be prepaid by such Borrower on such day or (B) be converted by
the Administrative Agent to, and (subject to the remainder of this subclause
(B)) shall constitute, an ABR Loan denominated in Dollars (in an amount equal to
the Dollar Amount of such Agreed Currency) on such day (it being understood and
agreed that if such Borrower does not so prepay such Loan on such day by 12:00
noon, Local Time, the Administrative Agent is authorized to effect such
conversion of such Eurocurrency Loan into an ABR Loan denominated in Dollars),
and, in the case of such subclause (B), upon the Company’s receipt of notice
from the Administrative Agent that the circumstances giving rise to the
aforementioned notice no longer exist, such ABR Loan denominated in Dollars
shall then be converted by the Administrative Agent to, and shall constitute, a
Eurocurrency Loan denominated in such original Agreed Currency (in an amount
equal to the Foreign Currency Amount of such Agreed Currency) on the day of such
notice being given to the Company by the Administrative Agent.
(b)Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Company may amend this
Agreement to replace the Relevant Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m., New York City time, on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Company, so long as the Administrative Agent has not received, by such time,
written notice of objection to such proposed amendment from Lenders comprising
the Required Lenders; provided that, with respect to any proposed amendment
containing any SOFR-Based Rate in respect of any Loan denominated in Dollars,
the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment. No replacement of any Relevant Rate with
a Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.
(c)In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right, in consultation with the Company, to
make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement
38

--------------------------------------------------------------------------------



Conforming Changes will become effective without any further action or consent
of any other party to this Agreement.
(d)The Administrative Agent will promptly notify the Company and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.14, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.14.
(e)Upon the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing in the applicable currency or for the applicable Interest
Period, as the case may be, shall be ineffective, (ii) if any Borrowing Request
requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an
ABR Borrowing and (iii) if any Borrowing Request requests a Eurocurrency
Borrowing in a Foreign Currency, then such request shall be ineffective.
Furthermore, if any Eurocurrency Loan in any Agreed Currency is outstanding on
the date of the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period with respect to a Relevant Rate applicable to such
Eurocurrency Loan, then (i) if such Eurocurrency Loan is denominated in Dollars,
then on the last day of the Interest Period applicable to such Loan (or the next
succeeding Business Day if such day is not a Business Day), such Loan shall be
converted by the Administrative Agent to, and shall constitute, an ABR Loan
denominated in Dollars on such day or (ii) if such Eurocurrency Loan is
denominated in any Agreed Currency (other than Dollars), then such Loan shall,
on the last day of the Interest Period applicable to such Loan (or the next
succeeding Business Day if such day is not a Business Day), at the applicable
Borrower’s election prior to such day: (A) be prepaid by the applicable Borrower
on such day or (B) be converted by the Administrative Agent to, and (subject to
the remainder of this subclause (B)) shall constitute, an ABR Loan denominated
in Dollars (in an amount equal to the Dollar Amount of such Agreed Currency) on
such day (it being understood and agreed that if the applicable Borrower does
not so prepay such Loan on such day by 12:00 noon, Local Time, the
Administrative Agent is authorized to effect such conversion of such
Eurocurrency Loan into an ABR Loan denominated in Dollars), and, in the case of
such subclause (B), upon any subsequent implementation of a Benchmark
Replacement in respect of such Agreed Currency pursuant to this Section 2.14,
such ABR Loan denominated in Dollars shall then be converted by the
Administrative Agent to, and shall constitute, a Eurocurrency Loan denominated
in such original Agreed Currency (in an amount equal to the Foreign Currency
Amount of such Agreed Currency) on the day of such implementation, giving effect
to such Benchmark Replacement in respect of such Agreed Currency.
SECTION 2.15Increased Costs.  If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate or the Adjusted EURIBO Rate, as applicable);
39

--------------------------------------------------------------------------------



(ii)impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Loans made by such Lender; or
(iii)subject the Administrative Agent or any Lender to any Taxes, or change the
basis of taxation of payments (other than with respect to Excluded Taxes) to the
Administrative Agent, or any Lender in respect of its Loans, loan principal, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;
and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to reduce the amount of any sum received or receivable by the Administrative
Agent or such Lender hereunder, whether of principal, interest or otherwise,
then the applicable Borrower will pay to the Administrative Agent or such
Lender, as the case may be, such additional amount or amounts as will compensate
the Administrative Agent or such Lender, as the case may be, for such additional
costs incurred or reduction suffered.
(b)If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of or the
Loans made by, or Swingline Loans held by, such Lender, to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time the applicable Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c)A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Company and
shall be conclusive absent manifest error. The Company shall pay, or cause the
other Borrowers to pay, such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
(d)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Company shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender notifies the Company of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.
SECTION 2.16Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the
40

--------------------------------------------------------------------------------



Company pursuant to Section 2.19 or 9.02(d), then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event but excluding loss of anticipated profits. Such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate or the Adjusted EURIBO Rate, as applicable, that would
have been applicable to such Loan (but not the Applicable Rate applicable
thereto), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
relevant currency of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section, and
setting forth in reasonable detail the calculations used by such Lender to
determine such amount or amounts, shall be delivered to the applicable Borrower
and shall be conclusive absent manifest error. The applicable Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
SECTION 2.17Taxes.
(a)Any and all payments by or on account of any obligation of each Borrower
hereunder or other Loan Documents shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if any
Indemnified Taxes or Other Taxes are required to be deducted from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent or Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions and (iii) such Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.
(b)In addition, each Borrower shall pay any Other Taxes related to such Borrower
and imposed on or incurred by the Administrative Agent or a Lender to the
relevant Governmental Authority in accordance with applicable law.
(c)The relevant Borrower shall indemnify the Administrative Agent or the
applicable Lender, within ten (10) days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent or such Lender on or with respect to any payment by or on account of any
obligation of such Borrower hereunder or other Loan Documents (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Company by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(d)As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
41

--------------------------------------------------------------------------------



(e)Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes and Other Taxes, only to the extent
that a Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and Other Taxes and without limiting the obligation of any
Borrower to do so) attributable to such Lender that are paid or payable by the
Administrative Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(e) shall be paid within ten
(10) days after the Administrative Agent or a Borrower (as applicable) delivers
to the applicable Lender a certificate stating the amount of Taxes so paid or
payable by the Administrative Agent or Borrower (as applicable). Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).
(f)Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Borrowers and the Administrative Agent, at the time or
times reasonably requested by the Borrowers or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding or the
following two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.17(f)(ii)(A)
through (E) below) shall not be required if the Lender reasonably determines
that such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of any Borrower
or the Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.17(f). If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within ten (10) days after such expiration,
obsolescence or inaccuracy) notify the applicable Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
(ii)Without limiting the generality of the foregoing, if the applicable Borrower
is a U.S. Person, any Lender with respect to such Borrower shall, if it is
legally eligible to do so, deliver to such Borrower and the Administrative Agent
(in such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:
(A)in the case of a Lender that is a U.S. Person, an executed copy of IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;
(B)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (1) with respect to payments of interest
under any Loan Document, an executed copy of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an
42

--------------------------------------------------------------------------------



exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under this Agreement, an executed copy of IRS Form W-8BEN or
IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(C)in the case of a Foreign Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, an executed copy of IRS Form W-8ECI;
(D)in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) an executed copy of
IRS Form W-8BEN or IRS Form W-8BEN-E and (2) a certificate substantially in the
form of Exhibit G (a “U.S. Tax Certificate”) to the effect that such Lender is
not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a
“10 percent shareholder” of such Borrower within the meaning of
Section 881(c)(3)(B) of the Code (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;
(E)in the case of a Foreign Lender that is not the beneficial owner of payments
made under this Agreement (including a partnership or a participating Lender)
(1) an executed copy of IRS Form W-8IMY on behalf of itself and (2) the relevant
forms prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii)
that would be required of each such beneficial owner or partner of such
partnership if such beneficial owner or partner were a Lender; provided,
however, that if the Lender is a partnership and one or more of its partners are
claiming the exemption for portfolio interest under Section 881(c) of the Code,
such Lender may provide a U.S. Tax Certificate on behalf of such partners; or
(F)any other form prescribed by applicable law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable such Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.
(g)Each Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to each Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of any Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
(h)If a payment made to a Lender under any Loan Document would be subject to
United States of America federal withholding Tax imposed by FATCA if such Lender
fails to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Administrative Agent and the applicable Borrower, at
the time or times prescribed by law and at such time or times reasonably
requested by the Administrative Agent or such Borrower, as applicable, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional
43

--------------------------------------------------------------------------------



documentation reasonably requested by the Administrative Agent or such Borrower,
as applicable, as may be necessary for the Administrative Agent or such
Borrower, as applicable, to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.17(h), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(i)If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrowers or with respect to which a Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to such Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section 2.17 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that such Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (i), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (i) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
any Borrower or any other Person.
SECTION 2.18Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)Each Borrower shall make each payment or prepayment required to be made by it
hereunder (whether of principal, interest, fees or amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to (i) in the case of payments
denominated in Dollars, 12:00 noon, New York City time and (ii) in the case of
payments denominated in a Foreign Currency, 12:00 noon, Local Time, in the city
of the Administrative Agent’s Eurocurrency Payment Office for such currency, in
each case on the date when due or the date fixed for any prepayment hereunder,
in immediately available funds, without set-off, recoupment or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to euro, in euro) and (ii) to
the Administrative Agent at its offices at 10 South Dearborn Street, Chicago,
Illinois 60603 or, in the case of a Credit Event denominated in a Foreign
Currency, the Administrative Agent’s Eurocurrency Payment Office for such
currency, except payments to be made directly to the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit
44

--------------------------------------------------------------------------------



Event in any Foreign Currency, currency control or exchange regulations are
imposed in the country which issues such currency with the result that the type
of currency in which the Credit Event was made (the “Original Currency”) no
longer exists or any Borrower is not able to make payment to the Administrative
Agent for the account of the Lenders in such Original Currency, then all
payments to be made by such Borrower hereunder in such currency shall instead be
made when due in Dollars in an amount equal to the Dollar Amount (as of the date
of repayment) of such payment due, it being the intention of the parties hereto
that the Borrowers take all risks of the imposition of any such currency control
or exchange regulations.
(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(c)At the election of the Administrative Agent, all payments of principal,
interest, fees, premiums, reimbursable expenses (including, without limitation,
all reimbursement for fees and expenses pursuant to Section 9.03), and other
sums payable under the Loan Documents, may be paid from the proceeds of
Borrowings made hereunder whether made following a request by a Borrower (or the
Company on behalf of a Borrower) pursuant to Section 2.03 or a deemed request as
provided in this Section or may be deducted from any deposit account of such
Borrower maintained with the Administrative Agent. Each Borrower hereby
irrevocably authorizes (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans) and that
all such Borrowings shall be deemed to have been requested pursuant to
Sections 2.03 or 2.05, as applicable and (ii) the Administrative Agent to charge
any deposit account of the relevant Borrower maintained with the Administrative
Agent for each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents.
(d)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or Swingline Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Revolving Loans
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and Swingline Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans and Swingline Loans
to any assignee or participant, other than to the Company or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements
45

--------------------------------------------------------------------------------



may exercise against such Borrower rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of such Borrower in the amount of such participation.
(e)Unless the Administrative Agent shall have received, prior to any date on
which any payment is due to the Administrative Agent for the account of the
Lenders pursuant to the terms hereof or any other Loan Document (including any
date that is fixed for prepayment by notice from the applicable Borrower (or the
Company, on such Borrower’s behalf) to the Administrative Agent pursuant to
Section 2.11(b)), notice from the applicable Borrower that such Borrower will
not make such payment or prepayment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due. In
such event, if such Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (including without limitation
the Overnight Foreign Currency Rate in the case of Loans denominated in a
Foreign Currency).
(f)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.07(b), 2.18(e) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender to satisfy such Lender’s obligations
to it under such Section until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section; in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
SECTION 2.19Mitigation Obligations; Replacement of Lenders.  If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Company hereby agrees to
pay all reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)If (i) any Lender requests compensation under Section 2.15, (ii) any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or (iii) any
Lender becomes a Defaulting Lender, then the Company may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15 or
2.17) and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Commitment is being assigned, the
Swingline Lender), which consent shall not unreasonably be withheld,
46

--------------------------------------------------------------------------------



conditioned or delayed, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and Swingline Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder (including amounts payable pursuant to Section 2.16(d)), from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts) and (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.15
or payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply. Each party
hereto agrees that an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Company, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and the Lender required to make such assignment need
not be a party thereto in order for such assignment to be effective and shall be
deemed to have consented to and be bound by the terms thereof; provided that,
following the effectiveness of any such assignment, the other parties to such
assignment agree to execute and deliver such documents necessary to evidence
such assignment as reasonably requested by the applicable Lender, provided that
any such documents shall be without recourse to or warranty by the parties
thereto.
SECTION 2.20Reserved.
SECTION 2.21Reserved.
SECTION 2.22Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.
SECTION 2.23Designation of Subsidiary Borrowers. The Company may at any time and
from time to time request to designate any Eligible Domestic Subsidiary as a
Domestic Subsidiary Borrower or any Eligible Foreign Subsidiary as a Foreign
Subsidiary Borrower by delivery to the
47

--------------------------------------------------------------------------------



Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company and the satisfaction of the other conditions
precedent set forth in Section 4.03, and upon such delivery and satisfaction
(including the consent of the Lenders and the Administrative Agent required
pursuant to Section 4.03(a), which consent, in the case of an Eligible Domestic
Subsidiary, shall not be unreasonably withheld, conditioned or delayed) such
Subsidiary shall for all purposes of this Agreement be a Subsidiary Borrower and
a party to this Agreement. If the Company shall at any time execute and deliver
to the Administrative Agent a Borrowing Subsidiary Termination with respect to
any Subsidiary Borrower, such Subsidiary shall cease to be a Subsidiary Borrower
and a party to this Agreement; provided, that no Borrowing Subsidiary
Termination will become effective as to any Subsidiary Borrower at a time when
any principal of or interest on any Loan to such Borrower shall be outstanding
hereunder; provided, further, that such Borrowing Subsidiary Termination shall
be effective to terminate the right of such Subsidiary Borrower to make further
Borrowings under this Agreement. As soon as practicable upon receipt of a
Borrowing Subsidiary Agreement, the Administrative Agent shall furnish a copy
thereof to each Lender.
SECTION 2.24Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);
(b)any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the Swingline Lender
hereunder; third, [reserved]; fourth, as the Company may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Company, to be held in a deposit
account and released pro rata in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement;
sixth, to the payment of any amounts owing to the Lenders or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Swingline Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement or
under any other Loan Document; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Company as a result
of any judgment of a court of competent jurisdiction obtained by the Company
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement or under any other Loan Document; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
the Borrowers’ obligations corresponding to such Defaulting Lender’s Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments
without giving effect to clause (d) below. Any payments,
48

--------------------------------------------------------------------------------



prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto;
(c)the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that any amendment,
waiver or other modification requiring the consent of all Lenders or all Lenders
directly affected thereby shall, except as otherwise provided in Section 9.02,
not require the consent of such Defaulting Lender in accordance with the terms
hereof;
(d)if any Swingline Exposure exists at the time such Lender becomes a Defaulting
Lender then:
(i) all or any part of the Swingline Exposure of such Defaulting Lender (other
than the portion of such Swingline Exposure referred to in clause (b) of the
definition of such term) shall be reallocated among the non-Defaulting Lenders
in accordance with their respective Applicable Percentages but only to the
extent that (x) the sum of all non-Defaulting Lenders’ Revolving Credit
Exposures plus such Defaulting Lender’s Swingline Exposure does not exceed the
total of all non-Defaulting Lenders’ Commitments and (y) the conditions set
forth in Section 4.02 are satisfied;
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent prepay such Swingline Exposure; and
(e)so long as such Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan unless it is satisfied that the related
exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Company in accordance with
Section 2.24(d), and Swingline Exposure related to any such newly made Swingline
Loan shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.24(d)(i) (and such Defaulting Lender shall not participate therein).
In the event that the Administrative Agent, the Company and the Swingline Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the Swingline Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage, whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of a Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.
ARTICLE III
Representations and Warranties
49

--------------------------------------------------------------------------------



SECTION 3.01Representations and Warranties of the Company. The Company
represents and warrants as follows:
(a)The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.
(b)The execution, delivery and performance by the Company of this Agreement and
the Notes to be delivered by it, and the consummation of the Transactions, are
within the Company’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) the Company’s charter or
by-laws, (ii) any applicable law in any material respect or (iii) any
contractual restriction binding on or affecting the Company, except in the case
of this clause (iii), to the extent such contravention could not reasonably be
expected to result in a Material Adverse Effect.
(c)No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party
(except for such approvals, notices or filings which are obtained on or before
the Effective Date, have been disclosed in writing to the Arrangers, and remain
in full force and effect) is required for the due execution, delivery and
performance by the Company of this Agreement or the Notes to be delivered by it.
(d)This Agreement has been, and each of the Notes to be delivered by it when
delivered hereunder will have been, duly executed and delivered by the Company.
This Agreement is, and each of the Notes when delivered hereunder will be, the
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with their respective terms, except as the enforceability
thereof may be limited by the effect of any applicable bankruptcy, insolvency,
reorganization, receivership, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity.
(e)The Consolidated balance sheet of the Company and its Subsidiaries as at
December 31, 2019, and the related Consolidated statements of income and cash
flows of the Company and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of PricewaterhouseCoopers LLC, independent public
accountants, copies of which have been furnished to each Lender, fairly present
the Consolidated financial condition of the Company and its Subsidiaries as at
such dates and the Consolidated results of the operations of the Company and its
Subsidiaries for the periods ended on such dates, all in accordance with
generally accepted accounting principles consistently applied. Since
December 31, 2019, there has been no Material Adverse Change.
(f)There is no pending or, to the knowledge of the Company, threatened action,
suit, investigation, litigation or proceeding, including, without limitation,
any Environmental Action, affecting the Company or any of its Subsidiaries
before any court, governmental agency or arbitrator that (i) could be reasonably
likely to have a Material Adverse Effect or (ii) that involve this Agreement or
the consummation of the Transactions.
(g)No Borrower is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board), and no proceeds of any Loan will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock. No part of the proceeds of any Loan have been used or
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X thereof.
50

--------------------------------------------------------------------------------



(h)No Borrower is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
(i)Neither the Information Memorandum nor any other written information, exhibit
or report other than projections and information of a general economic or
general industry nature furnished by or on behalf of the Company or any other
Borrower to the Administrative Agent or any Lender in connection with the
negotiation and syndication of this Agreement or pursuant to the terms of this
Agreement contained any untrue statement of a material fact or omitted to state
a material fact necessary to make the statements made therein not misleading as
of the date made, in light of the circumstances in which the same were made.
(j)The Company and the Borrowers are Solvent on a consolidated basis.
(k)The Company has implemented and maintains in effect policies and procedures
reasonably designed to promote and achieve material compliance by the Company
and its Subsidiaries with Anti-Corruption Laws and applicable Sanctions, and the
Company and its Subsidiaries, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects and, in the case of any Foreign
Subsidiary Borrower, is not knowingly engaged in any activity that could
reasonably be expected to result in such Borrower being designated as a
Sanctioned Person. None of (a) the Company, any Subsidiary or to the knowledge
of the Company or such Subsidiary any of their respective directors or officers,
or (b) to the knowledge of the Company, any agent of the Company or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. The Company will
not, and will procure that its Subsidiaries will not, use the proceeds of any
Borrowing, directly or knowingly indirectly, in furtherance of a violation of
Anti-Corruption Laws or applicable Sanctions. For purposes of this
Section 3.01(k), the word “knowledge” shall be deemed to mean actual knowledge
(and not imputed or constructive knowledge) of an officer or director of the
Company or any Subsidiary, as applicable.
(l)No Borrower is an Affected Financial Institution.
ARTICLE IV
Conditions
SECTION 4.01Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
(a)The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page to
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other legal opinions,
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel
and as further described in the list of closing documents attached as Exhibit E.
(b)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Skadden, Arps, Slate, Meagher & Flom LLP, special counsel for the
initial Borrowers, in form and substance reasonably
51

--------------------------------------------------------------------------------



satisfactory to the Administrative Agent and its counsel and covering such
matters relating to the initial Borrowers, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request. The Company
hereby requests such counsel to deliver such opinion to the Administrative
Agent.
(c)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the initial Borrowers, the
authorization of the Transactions and any other legal matters relating to such
Borrowers, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit E.
(d)The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
(e)The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer of the Company, confirming that
the Company and the Borrowers are, on a consolidated basis, Solvent at the
Effective Date and immediately after giving effect to the Transactions.
(f) The Administrative Agent shall have received, at least three (3) days prior
to the Effective Date, all documentation and other information regarding the
Company reasonably requested in connection with applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act, to
the extent reasonably requested in writing to the Company at least ten (10) days
prior to the Effective Date (provided that, upon the execution and delivery by
such Lender of its signature page to this Agreement, the condition set forth in
this clause (f) shall be deemed to be satisfied).
(g)The Administrative Agent, the Arrangers and the Lenders shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced at least one (1) Business Day prior to the
Effective Date, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Company hereunder.
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:
(a)The representations and warranties of the Borrowers set forth in this
Agreement (except those representations and warranties set forth in (x) the last
sentence of Section 3.01(e) and (y) Section 3.01(f) which need only be true and
correct on and as of the Effective Date) shall be true and correct in all
material respects (provided that any representation or warranty qualified by
materiality or Material Adverse Effect shall be true and correct in all
respects) on and as of the date of such Borrowing (or, for the purposes of
Section 4.01(e), as of the Effective Date), as applicable.
(b)At the time of and immediately after giving effect to such Borrowing (or, for
the purposes of Section 4.01(e), as of the Effective Date), as applicable, no
Default shall have occurred and be continuing.
52

--------------------------------------------------------------------------------



(c)No law or regulation shall prohibit, and no order, judgment or decree of any
Governmental Authority shall enjoin, prohibit or restrain, any Lender from
making the requested Loan.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrowers on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.
SECTION 4.03Designation of a Subsidiary Borrower. The designation of a
Subsidiary Borrower pursuant to Section 2.23 is subject to the following
conditions precedent:
(a)Each of the Lenders and the Administrative Agent shall have agreed to such
designation; provided that, in the case of an Eligible Domestic Subsidiary, such
consent shall not be unreasonably withheld, conditioned or delayed.
(b)The Company or such proposed Subsidiary Borrower shall have furnished or
caused to be furnished to the Administrative Agent:
(i) Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary, of its Board of Directors’ resolutions (and resolutions of other
bodies, if any are deemed necessary by counsel for the Administrative Agent)
approving the Borrowing Subsidiary Agreement and any other Loan Documents to
which such Subsidiary is becoming a party and such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Subsidiary;
(ii) An incumbency certificate, executed by the Secretary or Assistant Secretary
of such Subsidiary, which shall identify by name and title and bear the
signature of the officers of such Subsidiary authorized to request Borrowings
hereunder and sign the Borrowing Subsidiary Agreement and the other Loan
Documents to which such Subsidiary is becoming a party, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Company or such Subsidiary;
(iii) Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders;
(iv) Any promissory notes requested by any Lender, and any other instruments and
documents reasonably requested by the Administrative Agent to the extent
reasonably requested in writing to the Company at least ten (10) days prior to
the proposed date of such Subsidiary Borrower designation; and
(v) Any documentation and other information that is reasonably requested by the
Administrative Agent or any of the Lenders and that is required by regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Patriot Act and the Beneficial Ownership
Regulation (to the extent applicable), to the extent reasonably requested in
writing to the Company at least ten (10) days prior to the proposed date of such
Subsidiary Borrower designation.




53

--------------------------------------------------------------------------------



ARTICLE V
Affirmative Covenants
So long as any Loan shall remain unpaid or any Lender shall have any Commitment
hereunder, the Company will:
SECTION 5.01Compliance with Laws, Etc. (a) Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
compliance with ERISA, Environmental Laws and applicable provisions of the
Patriot Act, except to the extent failure to do so could not reasonably be
expected to have a Material Adverse Effect and (b) maintain in effect and
enforce policies and procedures reasonably designed to promote and achieve
compliance by the Company and its Subsidiaries with Anti-Corruption Laws and
applicable Sanctions in all material aspects.
SECTION 5.02Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all material taxes, assessments and governmental charges or levies imposed
upon it or upon its property and (ii) all material lawful claims that, if
unpaid, might by law become a Lien upon its property; provided, however, that
neither the Company nor any of its Subsidiaries shall be required to pay or
discharge any such tax, assessment, charge or claim that is being contested in
good faith and by appropriate proceedings and as to which appropriate reserves
are being maintained, unless and until any Lien resulting therefrom attaches to
its property and becomes enforceable against its other creditors.
SECTION 5.03Maintenance of Insurance. Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Company or such Subsidiary operates;
provided, however, that the Company and its Subsidiaries may self-insure to the
same extent as other companies engaged in similar businesses and owning similar
properties in the same general areas in which the Company or such Subsidiary
operates and to the extent consistent with prudent business practice.
SECTION 5.04Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises; provided, however,
that the Company and its Subsidiaries may consummate any merger or consolidation
permitted under Section 6.02 and provided further that neither the Company nor
any of its Subsidiaries shall be required to maintain corporate existence of any
subsidiary or preserve any right or franchise if the Board of Directors (or any
similar governing body) of the Company or such Subsidiary shall determine that
the maintenance or preservation thereof is no longer desirable in the conduct of
the business of the Company or such Subsidiary, as the case may be, and that the
loss thereof is not disadvantageous in any material respect to the Company, such
Subsidiary or the Lenders.
SECTION 5.05Visitation Rights. At any reasonable time upon reasonable notice
during normal business hours and from time to time, permit the Administrative
Agent or any authorized agents or representatives thereof, to examine and make
copies of and abstracts from the financial records and books of account of, and
visit the properties of, the Company and any of its Subsidiaries, and to discuss
the affairs, finances and accounts of the Company and any of its Subsidiaries
with any of their officers or directors and with their independent certified
public accountants; provided that, such visitation rights shall
54

--------------------------------------------------------------------------------



not be exercised more frequently than once during any calendar quarter, except
during the existence of an Event of Default.
SECTION 5.06Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Company
and each such Subsidiary in accordance with GAAP.
SECTION 5.07Maintenance of Properties, Etc. Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its material
properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted.
SECTION 5.08Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates on terms that are fair and reasonable and
not materially less favorable to the Company or such Subsidiary than it would
obtain in a comparable arm’s-length transaction with a Person not an Affiliate;
provided, that the foregoing restriction shall not apply to (a) any transaction
between or among the Company and its Subsidiaries; (b) reasonable and customary
fees paid to members of the board of directors (or similar governing body) of
the Company and its Subsidiaries; (c) compensation arrangements (including
severance arrangements to the extent approved by a majority of the disinterested
members of the Company’s or the applicable Subsidiary’s board of directors (or
similar governing body) or the applicable committee thereof) for present or
former officers and other employees entered into in the ordinary course of
business; (d) indemnities provided for the benefit of, directors, officers or
employees of the Company and its Subsidiaries in the ordinary course of
business; and (e) loans and advances to employees of the Company and its
Subsidiaries permitted hereunder.
SECTION 5.09Reporting Requirements. Furnish to the Lenders:
(a)as soon as available and in any event within 45 days after the end of each of
the first three quarters of each fiscal year of the Company, the Consolidated
balance sheet of the Company and its Subsidiaries as of the end of such quarter
and Consolidated statements of income and cash flows of the Company and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, duly certified (subject to year-end
audit adjustments) by a Financial Officer of the Company as having been prepared
in accordance with GAAP and certificates of a Financial Officer of the Company
as to compliance with the terms of this Agreement and setting forth in
reasonable detail the calculations necessary to demonstrate compliance with
Section 6.07, provided that, subject to Section 1.04, in the event of any change
in generally accepted accounting principles used in the preparation of such
financial statements, the Company shall also provide, if necessary for the
determination of compliance with Section 6.07, a statement of reconciliation
conforming such financial statements to GAAP;
(b)as soon as available and in any event within 90 days after the end of each
fiscal year of the Company, a copy of the annual audit report for such year for
the Company and its Subsidiaries, containing the Consolidated balance sheet of
the Company and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Company and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion
acceptable to the Required Lenders by PricewaterhouseCoopers LLC or other
independent public accountants acceptable to the Required Lenders and
certificates of a Financial Officer of the Company as to compliance with the
terms of this Agreement and setting forth in reasonable detail the calculations
necessary to demonstrate
55

--------------------------------------------------------------------------------



compliance with Section 6.07, provided that, subject to Section 1.04, in the
event of any change in generally accepted accounting principles used in the
preparation of such financial statements, the Company shall also provide, if
necessary for the determination of compliance with Section 6.07, a statement of
reconciliation conforming such financial statements to GAAP;
(c)as soon as possible and in any event within five days after a Financial
Officer of the Company obtains knowledge of the occurrence of each Default
continuing on the date of such statement, a statement of such Financial Officer
of the Company setting forth details of such Default and the action that the
Company has taken and proposes to take with respect thereto;
(d)promptly after the sending or filing thereof, copies of all reports that the
Company sends to any of its securityholders, and copies of all reports and
registration statements that the Company or any Subsidiary files with the SEC or
any national securities exchange;
(e)promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Company or any of its Subsidiaries of the type described in Section 3.01(f); and
(f)promptly following any request therefor, (x) such other information
respecting the Company or any of its Subsidiaries as any Lender through the
Administrative Agent may from time to time reasonably request and (y)
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act and
the Beneficial Ownership Regulation (to the extent applicable).
Documents required to be delivered pursuant to clauses (a), (b) and (d) of this
Section 5.09 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are (i) filed
for public availability on the SEC’s Electronic Data Gathering and Retrieval
System, (ii) posted or the Company provides a link thereto on www.dentsply.com
or at another website identified in a notice from the Company and accessible by
the Lenders without charge; or (iii) posted on the Company’s behalf on an
Internet or intranet website, if any, to which the Administrative Agent has
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that, other than with respect to documents
required to be delivered pursuant to clause (d), the Company shall notify (which
may be by telecopy or electronic mail) the Administrative Agent of the filing of
any such documents.
SECTION 5.10Use of Proceeds. Use the proceeds of the Borrowings to provide
working capital from time to time for the Borrowers and other general corporate
purposes.
ARTICLE VI
Negative Covenants
So long as any Loan shall remain unpaid or any Lender shall have any Commitment
hereunder, the Company will not:
SECTION 6.01Liens, Etc. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, other than:
56

--------------------------------------------------------------------------------



(a)Permitted Liens;
(b)Liens securing purchase money Debt or Debt with respect to Capital Leases
incurred to finance the acquisition, repair, construction, improvement or lease
of capital assets in an aggregate principal amount not to exceed $300,000,000
outstanding at any one time; provided that (i) such Liens shall be created
within 365 days of the acquisition, repair, construction, improvement or lease,
as applicable, of the related property and (ii) such Liens do not at any time
encumber any property other than the property being financed or improved by such
Debt;
(c)the Liens existing as of December 31, 2019 and described on Schedule 6.01
hereto;
(d)Liens on property of a Person existing at the time such Person is merged into
or consolidated with the Company or any Subsidiary of the Company or becomes a
Subsidiary of the Company or Liens assumed by the Company or a Subsidiary in
connection with an acquisition of assets by the Company or such Subsidiary in an
acquisition permitted hereunder; provided that such Liens were not created in
contemplation of such merger, consolidation, acquisition or such Person becoming
a Subsidiary and do not extend to any assets other than those of the Person so
merged into or consolidated with the Company or which becomes a Subsidiary or is
acquired by the Company or a Subsidiary;
(e)other Liens securing Debt of the Company or any Subsidiary and other
obligations, provided that the sum (without duplication) of (i) the aggregate
outstanding principal amount of Debt secured by all such Liens and other
obligations subject to such Liens incurred pursuant to this clause (e) plus (ii)
the aggregate outstanding principal amount of Debt incurred pursuant to Section
6.04(d) shall not exceed, at the time of incurrence of such other Liens, 15% of
Consolidated Net Worth (determined as of the end of the then most recently ended
fiscal quarter of the Company for which financial statements have been delivered
pursuant to Section 5.09(a) or 5.09(b)); and
(f)any replacement, extension or renewal of any Lien permitted by clauses (b),
(c) or (d) above provided that no additional property shall be encumbered by
such Liens.
SECTION 6.02Mergers, Etc. Merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person, or permit any of its Subsidiaries
to do so, except that (a) any Subsidiary of the Company may merge or consolidate
with or into, or dispose of assets to, any other Subsidiary of the Company, (b)
any Subsidiary of the Company may merge into or dispose of assets to the Company
and (c) so long as no Default shall have occurred and be continuing at the time
of such proposed transaction or would result therefrom, any Person (other than
the Company or any of its Subsidiaries) may merge or consolidate with the
Company or any of its Subsidiaries, provided that any such merger or
consolidation involving (x) subject to the following subclause (y), a Borrower
must result in such Borrower as the surviving entity and (y) the Company must
result in the Company as the surviving entity.
SECTION 6.03Accounting Changes. Make or permit, or permit any of its
Subsidiaries to make or permit, any change in accounting policies or reporting
practices, except as required or permitted by GAAP.
SECTION 6.04Subsidiary Debt. Permit any of its Subsidiaries to create or suffer
to exist any Debt other than:
57

--------------------------------------------------------------------------------



(a)Debt owed to the Company or to a Subsidiary of the Company or Debt under this
Agreement or the Notes;
(b)Debt existing as of December 31, 2019 and described on Schedule 6.04;
(c)purchase money Debt or Debt with respect to Capital Leases incurred to
finance the acquisition, repair, construction, improvement or lease of capital
assets in an aggregate principal amount not to exceed $300,000,000 outstanding
at any one time;
(d)additional Debt, provided that the sum (without duplication) of (i) the
aggregate outstanding principal amount of Debt incurred pursuant to this clause
(d) plus (ii) the aggregate outstanding principal amount of Debt secured by
Liens and other obligations subject to such Liens incurred pursuant to Section
6.01(e) shall not exceed, at the time of incurrence of such additional Debt, 15%
of Consolidated Net Worth (determined as of the end of the then most recently
ended fiscal quarter of the Company for which financial statements have been
delivered pursuant to Section 5.09(a) or 5.09(b));
(e)endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;
(f)Debt of a Person existing at the time such Person is merged into or
consolidated with the Company or any Subsidiary of the Company or becomes a
Subsidiary of the Company or Debt of any Person that is assumed by a Subsidiary
in connection with an acquisition of assets by such Subsidiary in an acquisition
permitted hereunder; provided that such Debt shall not have been incurred in
contemplation of such merger, consolidation or acquisition or such Person
becoming a Subsidiary of the Company;
(g)Debt with respect to Swap Agreements incurred in the ordinary course of
business and not for speculative purposes;
(h)Debt under bid bonds, performance bonds, surety bonds, bonds to secure
statutory obligations (including obligations under workers compensation,
unemployment insurance and other social security legislation) and similar
obligations, in each case, incurred by such Subsidiaries in the ordinary course
of business, including guarantees or obligations with respect to letters of
credit supporting such bid bonds, performance bonds, surety bonds and similar
obligations;
(i)Debt deemed to exist in connection with agreements providing for
indemnification, adjustment of purchase price, deferred purchase price, escrow
arrangements, earn-outs or similar obligations, or from guaranties, surety bonds
or performance bonds securing the performance of the Company or any of its
Subsidiaries pursuant to such agreements, in connection with acquisitions or
dispositions permitted hereunder;
(j)Debt which serves to extend, replace, refund, renew, defease or refinance any
Debt incurred under clause (b), clause (f) or clause (k) of this Section 6.04
that does not increase the outstanding principal amount thereof (other than with
respect to unpaid accrued interest and premiums (including tender premiums)
thereon, any committed or undrawn amounts, defeasance costs, underwriting
discounts, fees, commissions and expenses associated with such Debt); and
(k)Debt under the Existing Credit Agreement.
58

--------------------------------------------------------------------------------



SECTION 6.05Change in Nature of Business. Make, or permit any of its
Subsidiaries to make, any material change in the nature of the business as
carried on by the Company and its Subsidiaries at the date hereof.
SECTION 6.06Use of Proceeds. Request any Borrowing, and not use, and the Company
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not request any Borrowing, and not use, the
proceeds of any Borrowing (a) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
each case, except to the extent permissible for a Person required to comply with
Sections, or (c) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.
SECTION 6.07Financial Covenants. The Company will:
(a)Leverage Ratio. As of the last day of any fiscal quarter (commencing with the
fiscal quarter ending June 30, 2020), maintain a ratio of Consolidated Debt of
the Company and its Subsidiaries to the sum of Consolidated Debt of the Company
and its Subsidiaries plus Consolidated Net Worth of not greater than 0.60 to
1.00.
(b)Interest Coverage Ratio. As of the last day of any fiscal quarter (commencing
with the fiscal quarter ending June 30, 2020), maintain a ratio of EBITDA for
the immediately preceding consecutive four fiscal quarter period then ended of
the Company and its Subsidiaries to the sum of interest payable on, and
amortization of debt discount in respect of, Debt during such period by the
Company and its Subsidiaries of not less than 3.00 to 1.00.
ARTICLE VII
Events of Default
SECTION 7.01Events of Default and Remedies. If any of the following events (each
an “Event of Default”) shall occur and be continuing:
(a)The Company or any other Borrower shall fail to pay any principal of any Loan
when the same becomes due and payable; or the Company or any other Borrower
shall fail to pay any interest on any Loan or make any other payment of fees or
other amounts payable under this Agreement or any Note within five (5) Business
Days after the same becomes due and payable; or
(b)Any representation or warranty made by any Borrower herein or by any Borrower
(or any of its officers) in connection with this Agreement or by any Subsidiary
Borrower in the Borrowing Subsidiary Agreement pursuant to which such Subsidiary
Borrower became a Borrower hereunder shall prove to have been incorrect in any
material respect when made; or
(c)(i) The Company shall fail to perform or observe any term, covenant or
agreement contained in Sections 5.04, 5.08 or 5.10 or Article VI, or (ii) the
Company shall fail to perform or observe any other term, covenant or agreement
contained in this Agreement on its part to be performed or observed if such
failure pursuant to this clause (ii) shall remain unremedied for 30 days after
written notice thereof shall have been given to the Company by the
Administrative Agent or any Lender; or
59

--------------------------------------------------------------------------------



(d)The Company or any of its Material Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount of at least $100,000,000 in the aggregate (but
excluding Debt outstanding hereunder) of the Company or such Material Subsidiary
(as the case may be), when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid or redeemed (other than (i) by a regularly scheduled required
prepayment or redemption or (ii) a prepayment or redemption required solely as a
result of the proceeds of such Debt not having been applied to consummate a
transaction or toward any other purpose for which such Debt was incurred),
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Debt shall be required to be made, in each case prior to the stated maturity
thereof; or
(e)The Company or any of its Material Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Company or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Company or any of its Material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this clause (e); or
(f)one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 shall be rendered against the Company, any Material
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 60 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Company or any Material Subsidiary to enforce any
such judgment; or
(g)(i) Any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the SEC under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of Voting
Stock of the Company representing 30% or more of the combined voting power of
all Voting Stock of the Company; or (ii) during any period of up to 24
consecutive months, commencing after the date of this Agreement, individuals who
at the beginning of such 24-month period were directors of the Company shall
cease for any reason (other than due to death or disability) to constitute a
majority of the board of directors of the Company (except to the extent that
individuals who at the beginning of such 24-month period were replaced by
individuals (x) elected by a majority of the remaining members of the board of
directors of the Company, (y) nominated for election by a majority of the
remaining members of the board of directors of the Company and thereafter
elected
60

--------------------------------------------------------------------------------



as directors by the shareholders of the Company or (z) whose election or
nomination was approved by a majority of the remaining members of the board of
directors of the Company); or
(h)The Company or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $100,000,000 in the aggregate
as a result of one or more of the following:
(i) the occurrence of any ERISA Event;
(ii) the partial or complete withdrawal of the Company or any of its ERISA
Affiliates from a Multiemployer Plan; or
(iii) the reorganization or termination of a Multiemployer Plan; or
(iv) so long as any Subsidiary of the Company is a Subsidiary Borrower, any
provision of Article X shall for any reason cease to be valid and binding on or
enforceable against the Company, or the Company shall so state in writing;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrowers,
declare the obligation of each Lender to make Loans to be terminated, whereupon
the same shall forthwith terminate, and (ii) shall at the request, or may with
the consent, of the Required Lenders, by notice to the Borrowers, declare the
Loans, all interest thereon and all other amounts payable under this Agreement
to be forthwith due and payable, whereupon the Loans, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by each Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to the Company or any other
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Loans shall automatically be terminated and (B) the Loans, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by each Borrower.
ARTICLE VIII
The Administrative Agent
SECTION 8.01Authorization and Action.
(a)Each Lender hereby irrevocably appoints the entity named as Administrative
Agent in the heading of this Agreement and its successors and assigns to serve
as the administrative agent under the Loan Documents and each Lender authorizes
the Administrative Agent to take such actions as agent on its behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
delegated to the Administrative Agent under such agreements and to exercise such
powers as are reasonably incidental thereto. Without limiting the foregoing,
each Lender hereby authorizes the Administrative Agent to execute and deliver,
and to perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents.
(b)As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required
61

--------------------------------------------------------------------------------



to exercise any discretion or take any action, but shall be required to act or
to refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the written instructions of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, pursuant to the
terms in the Loan Documents), and, unless and until revoked in writing, such
instructions shall be binding upon each Lender; provided, however, that the
Administrative Agent shall not be required to take any action that (i) the
Administrative Agent in good faith believes exposes it to liability unless the
Administrative Agent receives an indemnification and is exculpated in a manner
satisfactory to it from the Lenders with respect to such action or (ii) is
contrary to this Agreement or any other Loan Document or applicable law,
including any action that may be in violation of the automatic stay under any
requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any requirement of law
relating to bankruptcy, insolvency or reorganization or relief of debtors;
provided, further, that the Administrative Agent may seek clarification or
direction from the Required Lenders prior to the exercise of any such instructed
action and may refrain from acting until such clarification or direction has
been provided. Except as expressly set forth in the Loan Documents (including
Section 9.12 hereof), the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company, any Subsidiary or any Affiliate of any of the foregoing
that is communicated to or obtained by the Person serving as Administrative
Agent or any of its Affiliates in any capacity. Nothing in this Agreement shall
require the Administrative Agent to expend or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder
or in the exercise of any of its rights or powers if it shall have reasonable
grounds for believing that repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured to it.
(c)In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
(except in limited circumstances expressly provided for herein relating to the
maintenance of the Register), and its duties are entirely mechanical and
administrative in nature. Without limiting the generality of the foregoing:
(i) the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, or any other holder of Obligations other than
as expressly set forth herein and in the other Loan Documents, regardless of
whether a Default or an Event of Default has occurred and is continuing (and it
is understood and agreed that the use of the term “agent” (or any similar term)
herein or in any other Loan Document with reference to the Administrative Agent
is not intended to connote any fiduciary duty or other implied (or express)
obligations arising under agency doctrine of any applicable law, and that such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties); additionally,
each Lender agrees that it will not assert any claim against the Administrative
Agent based on an alleged breach of fiduciary duty by the Administrative Agent
in connection with this Agreement and the transactions contemplated hereby; and
(ii) nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.
62

--------------------------------------------------------------------------------



(d)The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.
(e)None of the Syndication Agent or any Arranger shall have obligations or
duties whatsoever in such capacity under this Agreement or any other Loan
Document and shall incur no liability hereunder or thereunder in such capacity,
but all such persons shall have the benefit of the indemnities provided for
hereunder.
(f)In case of the pendency of any proceeding with respect to any Borrower under
any federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim under Sections 2.12, 2.13, 2.15, 2.17 and 9.03)
allowed in such judicial proceeding; and
(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each other holder of Obligations to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, or the other
holders of Obligations, to pay to the Administrative Agent any amount due to it,
in its capacity as the Administrative Agent, under the Loan Documents (including
under Section 9.03). Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.


(g)The provisions of this Article VIII are solely for the benefit of the
Administrative Agent, the Lenders, and, except solely to the extent of the
Company’s rights to consent pursuant to and subject to the conditions set forth
in this Article VIII, none of the Company or any Subsidiary, or any of their
respective Affiliates, shall have any rights as a third party beneficiary under
any such provisions. Each holder of Obligations, whether or not a party hereto,
will be
63

--------------------------------------------------------------------------------



deemed, by its acceptance of the benefits of the Guarantees of the Obligations
provided under the Loan Documents, to have agreed to the provisions of this
Article VIII.
SECTION 8.02Administrative Agent’s Reliance, Indemnification, Etc.
(a)Neither the Administrative Agent nor any of its Related Parties shall be (i)
liable to any Lender for any action taken or omitted to be taken by such party,
the Administrative Agent or any of its Related Parties under or in connection
with this Agreement or the other Loan Documents (x) with the consent of or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and nonappealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Borrower or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Borrower to perform its obligations hereunder or
thereunder.
(b)The Administrative Agent shall be deemed not to have knowledge of any notice
of any Default or Event of Default unless and until written notice thereof
(stating that it is a “notice of Default” or “notice of an Event of Default”) is
given to the Administrative Agent by the Company, a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default or
Event of Default, (iv) the sufficiency, validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items (which on
their face purport to be such items) expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent. Notwithstanding anything herein to the contrary, the
Administrative Agent shall not be liable for, or be responsible for any claim,
liability, loss, cost or expense suffered by the Company, any Subsidiary, any
Lender as a result of, any determination of the Revolving Credit Exposure, any
of the component amounts thereof or any portion thereof attributable to each
Lender or any Dollar Amount thereof.
(c)Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Company), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made by or on behalf of any Borrower in connection
64

--------------------------------------------------------------------------------



with this Agreement or any other Loan Document, (v) in determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender sufficiently in advance of the making of
such Loan and (vi) shall be entitled to rely on, and shall incur no liability
under or in respect of this Agreement or any other Loan Document by acting upon,
any notice, consent, certificate or other instrument or writing (which writing
may be a fax, any electronic message, Internet or intranet website posting or
other distribution) or any statement made to it orally or by telephone and
believed by it to be genuine and signed or sent or otherwise authenticated by
the proper party or parties (whether or not such Person in fact meets the
requirements set forth in the Loan Documents for being the maker thereof).
SECTION 8.03Posting of Communications.
(a)The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders by posting the
Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).
(b)Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders and the Borrowers acknowledge and agree that the
distribution of material through an electronic medium is not necessarily secure,
that the Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there are confidentiality and other risks
associated with such distribution. Each of the Lenders and the Borrowers hereby
approve distribution of the Communications through the Approved Electronic
Platform and understands and assumes the risks of such distribution.
(c)THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY CO-SYNDICATION AGENT OR
ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”)
HAVE ANY LIABILITY TO ANY BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
65

--------------------------------------------------------------------------------



INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM.
(d)Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s (as applicable) email address
to which the foregoing notice may be sent by electronic transmission and (ii)
that the foregoing notice may be sent to such email address.
(e)Each of the Lenders and the Company agrees that the Administrative Agent may,
but (except as may be required by applicable law) shall not be obligated to,
store the Communications on the Approved Electronic Platform in accordance with
the Administrative Agent’s generally applicable document retention procedures
and policies.
(f)Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.
SECTION 8.04The Administrative Agent Individually. With respect to its
Commitment, Loans (including Swingline Loans), the Person serving as the
Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender. The terms “Lenders”, “Required
Lenders” and any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity as a
Lender or as one of the Required Lenders, as applicable. The Person serving as
the Administrative Agent and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with, the Company, any Subsidiary or any Affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders.
SECTION 8.05Successor Administrative Agent.
(a)The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders and the Company, whether or not a
successor Administrative Agent has been appointed. Upon any such resignation,
the Required Lenders shall have the right to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New York
or an Affiliate of any such bank. In either case, such appointment shall be
subject to the prior written approval of the Company (which approval may not be
unreasonably withheld and shall not be required while an Event of Default has
occurred and is continuing). Upon the acceptance of any appointment as
Administrative Agent by a successor Administrative Agent, such successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the
66

--------------------------------------------------------------------------------



retiring Administrative Agent. Upon the acceptance of appointment as
Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.
(b)Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders and the Company, whereupon,
on the date of effectiveness of such resignation stated in such notice, (i) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (ii) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that (A)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (B) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall directly be given or made to each Lender. Following
the effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article VIII and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
SECTION 8.06Acknowledgements of Lenders.
(a)Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Arranger
or any other Lender, or any of the Related Parties of any of the foregoing, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement as a Lender, and
to make, acquire or hold Loans hereunder. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
(b)Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.


67

--------------------------------------------------------------------------------



SECTION 8.07Certain ERISA Matters.
(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers, that at least one of the following is and will be
true:
(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans or the
Commitments,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers, that
none of the Administrative Agent, or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).
68

--------------------------------------------------------------------------------



(c)The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments, this Agreement and any other Loan Documents, (ii) may recognize a
gain if it extended the Loans or the Commitments for an amount less than the
amount being paid for an interest in the Loans or the Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, commitment fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent fees,
utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.
ARTICLE IX
Miscellaneous
SECTION 9.01Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy or e-mail, as follows:
(i) if to any Borrower, to it c/o DENTSPLY SIRONA Inc., 221 West Philadelphia
Street, York, Pennsylvania 17405, Attention of Treasurer (Telecopy
No. (717) 8494486; Telephone No. (717) 849-4262; e-mail:
William.Reardon@dentsplysirona.com);
(ii) if to the Administrative Agent, (A) in the case of Borrowings denominated
in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn, Floor L2, Chicago,
Illinois 60603, Attention of Stephon Chambers (Telecopy No. (844) 490-5663;
e-mail: Stephon.chambers@jpmorgan.com) and (B) in the case of Borrowings
denominated in Foreign Currencies, to JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor L2, Chicago, Illinois 60603, Attention of Stephon Chambers
(Telecopy No. (844) 490-5663; e-mail: Stephon.chambers@jpmorgan.com), and in
each case with a copy to JPMorgan Chase Bank, N.A., 237 Park Avenue, 7th Floor,
New York, New York 10017, Attention of Sarah Gang (e-mail:
sarah.gang@jpmorgan.com);
(iii) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor L2, Chicago, Illinois 60603, Attention of Stephon Chambers
(Telecopy No. (844) 490-5663; e-mail: Stephon.chambers@jpmorgan.com); and
(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
69

--------------------------------------------------------------------------------



(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by using Approved Electronic Platforms pursuant to procedures approved
by the Administrative Agent; provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the Administrative
Agent and the applicable Lender. The Administrative Agent or the Company may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.
(c)Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(d)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
SECTION 9.02Waivers; Amendments. No failure or delay by the Administrative Agent
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.
(b)Except as provided in Section 2.14(b) and Section 2.14(c), neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrowers
and the Required Lenders or by the Borrowers and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby (except that (A) no amendment
entered into pursuant to the terms of Section 2.14(c) shall constitute a
reduction in the rate of interest or fees for purposes of this clause (ii) and
(B) only the consent of the Required Lenders shall be necessary to reduce or
waive any obligation of any Borrower to pay interest or any other amount at the
applicable default rate set forth in Section 2.13(c) or to amend Section
2.13(c)), (iii) postpone the
70

--------------------------------------------------------------------------------



scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.09(c) or Section 2.18(b) or (d) in a manner that
would alter the ratable reduction of Commitments or the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(v) change the payment waterfall provisions of Section 2.24(b) without the
written consent of each Lender, (vi) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender or (vii) release the
Company from its obligations under Article X without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Swingline Lender
hereunder without the prior written consent of the Administrative Agent or the
Swingline Lender, as the case may be (it being understood that any change to
Section 2.24 shall require the consent of the Administrative Agent and the
Swingline Lender). Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.
(c)If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) each Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) the outstanding principal
amount of its Loans and all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by such Borrower hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender. Each party
hereto agrees that an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Company, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and the Lender required to make such assignment need
not be a party thereto in order for such assignment to be effective and shall be
deemed to have consented to and be bound by the terms thereof; provided that,
following the effectiveness of any such assignment, the other parties to such
assignment agree to execute and deliver such documents necessary to evidence
such assignment as reasonably requested by the applicable Lender, provided that
any such documents shall be without recourse to or warranty by the parties
thereto.
71

--------------------------------------------------------------------------------



(d)If the Administrative Agent and the Company acting together identify any
ambiguity, omission, mistake, inconsistency, typographical error or other defect
in any provision of this Agreement or any other Loan Document, then the
Administrative Agent and the Company shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
inconsistency, typographical error or other defect, and such amendment shall
become effective without any further action or consent of any other party to
this Agreement.
SECTION 9.03Expenses; Indemnity; Damage Waiver. The Company shall pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), including the
reasonable and documented fees, charges and disbursements of a single counsel
for the Administrative Agent (together with (A) a single local counsel, if
applicable, and single specialist counsel (for each relevant jurisdiction and
relevant specialization), as reasonably required and (B) in the case of an
actual conflict of interest, one additional counsel for each relevant
jurisdiction and/or specialization for all similarly situated parties taken as a
whole; provided, that the Company shall not be obligated to pay for any other
third party advisor hired without the consent of the Company (such consent not
to be unreasonably withheld)) and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the reasonable and documented fees, charges and disbursements of a
single counsel for the Administrative Agent and the Lenders (together with (A) a
single local counsel, if applicable, for each relevant jurisdiction, as
reasonably required and (B) solely in the case of an actual conflict of
interest, one additional counsel for each relevant jurisdiction for all
similarly situated parties taken as a whole; provided, that the Company shall
not be obligated to pay for any other third party advisor hired without the
consent of the Company (such consent not to be unreasonably withheld)), in
connection with the enforcement or protection of its rights in connection with
this Agreement and any other Loan Document, including its rights under this
Section, or in connection with the Loans made, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.
(b)The Company shall indemnify the Administrative Agent, each Arranger and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related reasonable and
documented out-of-pocket expenses (but limited, in the case of legal fees and
expenses, to the reasonable and documented fees, disbursements and other charges
of a single counsel to such Indemnitees taken as a whole, and solely in the case
of an actual conflict of interest, one additional counsel to all similarly
affected Indemnitees, taken as a whole, and if necessary, one local counsel in
any relevant jurisdiction, and solely in the case of an actual conflict of
interest, one additional local counsel to all similarly affected Indemnitees,
taken as a whole, in each relevant jurisdiction) incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation, arbitration or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any of its Subsidiaries, and
72

--------------------------------------------------------------------------------



regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (A) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (x) the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Controlled Related Parties or (y) a material breach by
such Indemnitee or any Controlled Related Party of its express obligations under
the applicable Loan Documents or (B) relate to disputes solely among Indemnitees
and not arising out of any act or omission of the Company or any of its
Subsidiaries (other than any proceeding against any Indemnitee or any of its
Controlled Related Parties solely in its capacity or in fulfilling its role as
the Administrative Agent, the Swingline Lender, an Arranger, a lead arranger,
bookrunner, agent or any similar role under this Agreement). As used above,
“Controlled Related Party” of an Indemnitee means any (or all, as the context
may require) of such Indemnitee’s (1) Controlled Affiliates and Controlling
Persons, (2) the respective directors, officers or employees of such Indemnitee
or its Controlled Affiliates and Controlling Persons and (3) the respective
agents, advisors and other representatives of such Indemnitee or its Controlled
Affiliates and Controlling persons, in the case of this clause (3), acting on
behalf of or at the instructions of such Indemnitee, Controlling Person or such
Controlled Affiliate; provided that each reference to a Controlling Person,
Controlled Affiliate, director, officer or employee in this sentence pertains to
a Controlling Person, Controlled Affiliate, director, officer or employee
involved in the structuring, arrangement, negotiation or syndication of the
credit facility evidenced by this Agreement. This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim.
(c)To the extent that the Company fails to pay any amount required to be paid by
it to the Administrative Agent or the Swingline Lender under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or the Swingline Lender, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
the Company’s failure to pay any such amount shall not relieve the Company of
any default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or the
Swingline Lender in its capacity as such.
(d)To the extent permitted by applicable law, no Borrower shall assert, and each
Borrower hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet) other than actual or direct damages that are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee, or (ii) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or the use of the proceeds thereof.
(e)All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.
SECTION 9.04Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) no Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or
73

--------------------------------------------------------------------------------



transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Persons (other than an Ineligible Institution) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld, conditioned or
delayed) of:
(A)the Company (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof), provided that no consent of the Company shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under Section 7.01(a) or 7.01(e) has occurred and is
continuing, any other assignee;
(B)the Administrative Agent; and
(C)the Swingline Lender.
(ii) Assignments shall be subject to the following additional conditions:
(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default under Section 7.01(a) or 7.01(e) has occurred and is
continuing;
(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500, such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders;
74

--------------------------------------------------------------------------------



(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws; and
(E)the assignee shall not be the Company or an Affiliate of the Company.
Notwithstanding the foregoing, if the consent of the Company is required
pursuant to this Section 9.04(b) in connection with any proposed assignment,
then the Company shall be deemed to have consented to such proposed assignment
unless it shall object thereto by written notice to the Administrative Agent
within ten (10) Business Days after having received written notice of such
proposed assignment.
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its parent company, (c) the Company, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
(iii)Subject to acceptance and recording thereof by the Administrative Agent
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03); provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
(iv)The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat
75

--------------------------------------------------------------------------------



each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Company
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(v)Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c) Any Lender may, without the consent of, or notice to, any Borrower, the
Administrative Agent or the Swingline Lender, sell participations to one or more
banks or other entities (a “Participant”), other than an Ineligible Institution,
in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrowers,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided that such Participant agrees to be subject to
Section 2.18(d) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) or proposed
76

--------------------------------------------------------------------------------



Section 1.163-5(b) of the United States Treasury Regulations (or, in each case,
any amended or successor version). The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. For the avoidance of doubt, each Lender shall be
responsible for the indemnity under Section 9.03(b) with respect to any payments
made by such Lender to its Participant(s).
(ii)A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent or except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 2.17 unless the
Company is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Company, to comply with
Section 2.17(e) as though it were a Lender.
(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
SECTION 9.05Survival. All covenants, agreements, representations and warranties
made by the Borrowers in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans and the Commitments
or the termination of this Agreement or any other Loan Document or any provision
hereof or thereof.
SECTION 9.06Counterparts; Integration; Effectiveness; Electronic Execution. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative
77

--------------------------------------------------------------------------------



Agent shall have received counterparts hereof which, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy, e-mailed.pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept Electronic Signatures in any form or format without its prior
written consent. Without limiting the generality of the foregoing, the Borrowers
hereby (i) agree that, for all purposes, including without limitation, in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings or litigation among the Administrative Agent, the Lenders and any
Borrower, electronic images of this Agreement or any other Loan Documents (in
each case, including with respect to any signature pages thereto) shall have the
same legal effect, validity and enforceability as any paper original and (ii)
waives any argument, defense or right to contest the validity or enforceability
of the Loan Documents based solely on the lack of paper original copies of any
Loan Documents, including with respect to any signature pages thereto.
SECTION 9.07Severability. Any provision of any Loan Document held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 9.08Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held, and
other obligations at any time owing, by such Lender or any such Affiliate, to or
for the credit or the account of any Borrower against any and all of the
obligations of the Borrowers now or hereafter existing under this Agreement or
any other Loan Document to such Lender or its Affiliates, irrespective of
whether or not such Lender or such Affiliate shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrowers may be contingent or unmatured or are owed to a branch office or
Affiliate of such Lender different from the branch office or Affiliate holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.24 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and its Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or its Affiliates may have. Each Lender agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application; provided
that the
78

--------------------------------------------------------------------------------



failure to give such notice shall not affect the validity of such setoff and
application. Notwithstanding anything to the contrary contained in this
Agreement or in the other Loan Documents, the parties agree that: (a) each
Foreign Subsidiary that becomes a Foreign Subsidiary Borrower shall not be
liable for any obligation of the Company or any other Foreign Subsidiary that
becomes a Foreign Subsidiary Borrower arising under or with respect to any of
the Loan Documents; (b) each Foreign Subsidiary that becomes a Foreign
Subsidiary Borrower shall be severally liable only for the obligations of such
Borrower, and shall not be a co-obligor or guarantor; and (c) neither the
Administrative Agent nor any Lender, nor any Affiliate thereof, may set-off or
apply any deposits of, or any other obligations at the time owing to or for the
credit of the account of, any Foreign Subsidiary that becomes a Foreign
Subsidiary Borrower by the Administrative Agent, Lender of Affiliate thereof,
against any or all of the obligations of the Company or any other Foreign
Subsidiary that is or becomes a Foreign Subsidiary Borrower.
SECTION 9.09Governing Law; Jurisdiction; Consent to Service of Process. This
Agreement shall be construed in accordance with and governed by the law of the
State of New York.
(b)Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
Lender relating to this Agreement, any other Loan Document or the consummation
or administration of the transactions contemplated hereby or thereby shall be
construed in accordance with and governed by the law of the State of New York.
(c)Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan), and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document or the transactions relating hereto
or thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Administrative Agent or any of its
Related Parties may only) be heard and determined in such federal (to the extent
permitted by law) or New York State court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or in any other Loan Document
shall affect any right that the Administrative Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any Borrower or its properties in the courts of any
jurisdiction.
(d)Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (c) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(e)Each of the parties hereto irrevocably consents to service of process in the
manner provided for notices in Section 9.01. Each Subsidiary Borrower
irrevocably designates and appoints the Company, as its authorized agent, to
accept and acknowledge on its behalf, service of any and all process which may
be served in any suit, action or proceeding of the nature referred to in
Section 9.09(c) in any federal or New York State court sitting in New York City.
The Company hereby
79

--------------------------------------------------------------------------------



represents, warrants and confirms that the Company has agreed to accept such
appointment. Said designation and appointment shall be irrevocable by each such
Subsidiary Borrower until all Loans, all reimbursement obligations, interest
thereon and all other amounts payable by such Subsidiary Borrower hereunder and
under the other Loan Documents shall have been paid in full in accordance with
the provisions hereof and thereof and such Subsidiary Borrower shall have been
terminated as a Borrower hereunder pursuant to Section 2.23. Each Subsidiary
Borrower hereby consents to process being served in any suit, action or
proceeding of the nature referred to in Section 9.09(b) in any federal or New
York State court sitting in New York City by service of process upon the Company
as provided in this Section 9.09(e); provided that, to the extent lawful and
possible, notice of said service upon such agent shall be mailed by registered
or certified air mail, postage prepaid, return receipt requested, to the Company
and (if applicable to) such Subsidiary Borrower at its address set forth in the
Borrowing Subsidiary Agreement to which it is a party or to any other address of
which such Subsidiary Borrower shall have given written notice to the
Administrative Agent (with a copy thereof to the Company). Each Subsidiary
Borrower irrevocably waives, to the fullest extent permitted by applicable law,
all claim of error by reason of any such service in such manner and agrees that
such service shall be deemed in every respect effective service of process upon
such Subsidiary Borrower in any such suit, action or proceeding and shall, to
the fullest extent permitted by applicable law, be taken and held to be valid
and personal service upon and personal delivery to such Subsidiary Borrower. To
the extent any Subsidiary Borrower has or hereafter may acquire any immunity
from jurisdiction of any court or from any legal process (whether from service
or notice, attachment prior to judgment, attachment in aid of execution of a
judgment, execution or otherwise), each Subsidiary Borrower hereby irrevocably
waives such immunity in respect of its obligations under the Loan Documents.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.
SECTION 9.10WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors on a need-to-know basis (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential); provided
that the disclosing Administrative Agent or Lender, as applicable, shall be
responsible for compliance by such Persons with the provisions of this Section
9.12,
80

--------------------------------------------------------------------------------



(b) to the extent requested by any regulatory authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) purporting to have jurisdiction over any such Person, in which
case each of the Administrative Agent and each Lender agrees (except with
respect to any audit or examination conducted by bank accountants or any
self-regulatory authority or governmental or regulatory authority exercising
examination or regulatory authority), to the extent practicable and not
prohibited by applicable law, to inform the Company promptly thereof prior to
disclosure, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process (provided that the Administrative Agent or
such Lender, as applicable, agrees that it will, to the extent practicable and
other than with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, notify the Company promptly thereof, unless such
notification is prohibited by applicable law, rule or regulation), (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(1) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (2) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to any Borrower and its obligations, (g) on a confidential
basis to (1) subject to the Company’s prior approval of the Information proposed
to be disclosed (such approval not to be unreasonably withheld, conditioned or
delayed), any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided for herein or (2) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of identification numbers with respect to the credit facilities
provided for herein, (h) with the consent of the Company or (i) to the extent
such Information (1) becomes publicly available other than as a result of a
breach of this Section or (2) becomes available to the Administrative Agent or
any Lender on a nonconfidential basis from a source other than the Company or
any of its Related Parties that is not, to the Administrative Agent’s or any
Lender’s knowledge, subject to contractual or fiduciary confidentiality
obligations owing to the Company with respect to such Information. For the
purposes of this Section, “Information” means all information received from the
Company relating to the Company or its business, other than any such information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Company and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY, THE OTHER BORROWERS AND
THEIR RESPECTIVE RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS
THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL
NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT
81

--------------------------------------------------------------------------------



PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE COMPANY, THE OTHER BORROWERS AND THEIR RESPECTIVE RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
SECTION 9.13USA PATRIOT Act. Each Lender that is subject to the requirements of
the Patriot Act and the requirements of the Beneficial Ownership Regulation
hereby notifies each Borrower that pursuant to the requirements of the Patriot
Act and the Beneficial Ownership Regulation, it is required to obtain, verify
and record information that identifies such Borrower, which information includes
the name, address and tax identification number of such Borrower and other
information that will allow such Lender to identify such Borrower in accordance
with the Patriot Act and the Beneficial Ownership Regulation and other
applicable “know your customer” and anti-money laundering rules and regulations.
SECTION 9.14Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.
SECTION 9.15No Advisory or Fiduciary Responsibility. Each Borrower acknowledges
and agrees, and acknowledges its Subsidiaries’ understanding, that no Credit
Party will have any obligations in connection with the Loan Documents except
those obligations expressly set forth herein and in the other Loan Documents and
each Credit Party is acting solely in the capacity of an arm’s length
contractual counterparty to such Borrower with respect to the Loan Documents and
the transactions contemplated herein and therein and not as a financial advisor
or a fiduciary to, or an agent of, such Borrower or any other person in
connection with the transactions contemplated hereby. Each Borrower agrees that
it will not assert any claim against any Credit Party based on an alleged breach
of fiduciary duty by such Credit Party in connection with this Agreement and the
transactions contemplated hereby. Additionally, each Borrower acknowledges and
agrees that no Credit Party is advising such Borrower as to any legal, tax,
investment, accounting, regulatory or any other matters in any jurisdiction.
Each Borrower shall consult with its own advisors to the extent it deems
appropriate concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated herein
or in the other Loan Documents, and the Credit Parties shall have no
responsibility or liability to any Borrower with respect thereto.
82

--------------------------------------------------------------------------------



Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, such Borrower, its Subsidiaries and other companies with which
such Borrower or any of its Subsidiaries may have commercial or other
relationships. With respect to any securities and/or financial instruments so
held by any Credit Party or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.
In addition, each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which such Borrower or any
of its Subsidiaries may have conflicting interests regarding the transactions
described herein and otherwise. No Credit Party will use confidential
information obtained from such Borrower by virtue of the transactions
contemplated by the Loan Documents or its other relationships with the Borrower
in connection with the performance by such Credit Party of services for other
companies, and no Credit Party will furnish any such information to other
companies. Each Borrower also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to such Borrower or any of its Subsidiaries,
confidential information obtained from other companies.
SECTION 9.16Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
83

--------------------------------------------------------------------------------



SECTION 9.17Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
         In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
ARTICLE X
Company Guarantee
In order to induce the Lenders to extend credit to the other Borrowers
hereunder, but subject to the last sentence of this Article X, the Company
hereby absolutely and irrevocably and unconditionally guarantees, as a primary
obligor and not merely as a surety, the payment when and as due of the
Obligations of such other Borrowers. The Company further agrees that the due and
punctual payment of such Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Obligation.
The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of the Company
hereunder shall not be affected by (a) the failure of the Administrative Agent
or any Lender to assert any claim or demand or to enforce any right or remedy
against any Borrower under the provisions of this Agreement, any other Loan
Document or otherwise; (b) any extension or renewal of any of the Obligations;
(c) any rescission, waiver, amendment or modification of, or release from, any
of the terms or provisions of this Agreement, or any other Loan Document or
agreement; (d) any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations; (e) the failure of the Administrative
Agent to take any steps to perfect and maintain any security interest in, or to
preserve any rights to, any security or collateral for the Obligations, if any;
84

--------------------------------------------------------------------------------



(f) any change in the corporate, partnership or other existence, structure or
ownership of any Borrower or any other guarantor of any of the Obligations;
(g) the enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Obligations or any part thereof, or
any other invalidity or unenforceability relating to or against any Borrower or
any other guarantor of any of the Obligations, for any reason related to this
Agreement, any Swap Agreement, any Banking Services Agreement, any other Loan
Document, or any provision of applicable law, decree, order or regulation of any
jurisdiction purporting to prohibit the payment by the Company or any other
guarantor of the Obligations, of any of the Obligations or otherwise affecting
any term of any of the Obligations; or (h) any other act, omission or delay to
do any other act which may or might in any manner or to any extent vary the risk
of the Company or otherwise operate as a discharge of a guarantor as a matter of
law or equity or which would impair or eliminate any right of the Company to
subrogation.
The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent or any Lender to any balance
of any deposit account or credit on the books of the Administrative Agent or any
Lender in favor of any Borrower or any other Person.
The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason other than the irrevocable
payment in full of the Obligations, and shall not be subject to any defense or
set-off, counterclaim, recoupment or termination whatsoever, by reason of the
invalidity, illegality or unenforceability of any of the Obligations, any
impossibility in the performance of any of the Obligations or otherwise.
The Company further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Obligations now or hereafter
existing and shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Obligation (including a
payment effected through exercise of a right of setoff) is rescinded, or is or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy or reorganization of any Borrower or otherwise
(including pursuant to any settlement entered into by a holder of Obligations in
its discretion).
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any other Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Administrative Agent
or any Lender, forthwith pay, or cause to be paid, to the Administrative Agent
or any Lender in cash an amount equal to the unpaid principal amount of the
Obligations then due, together with accrued and unpaid interest thereon. The
Company further agrees that if payment in respect of any Obligation shall be due
in a currency other than Dollars and/or at a place of payment other than New
York, Chicago or any other Eurocurrency Payment Office and if, by reason of any
Change in Law, disruption of currency or foreign exchange markets, war or civil
disturbance or other event, payment of such Obligation in such currency or at
such place of payment shall be impossible or, in the reasonable judgment of the
Administrative Agent or any Lender, disadvantageous to the Administrative Agent
or any Lender in any material respect, then, at the election of the
Administrative Agent, the Company shall make payment of such Obligation in
Dollars (based upon the Dollar Amount on the date of payment) and/or in New
York, Chicago or such
85

--------------------------------------------------------------------------------



other Eurocurrency Payment Office as is designated by the Administrative Agent
and, as a separate and independent obligation, shall indemnify the
Administrative Agent and any Lender against any losses or reasonable
out-of-pocket expenses that it shall sustain as a result of such alternative
payment.
Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by the Company to the Administrative Agent and the Lenders.
Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment in cash of the Obligations.
[Signature Pages Follow]


86

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
DENTSPLY SIRONA INC., as the Company
By  /s/ William E. Reardon
Name: William E. Reardon
Title: Vice President & Treasurer
By  /s/ Andrew M. Smith
Name: Andrew M. Smith
Title: Assistant Treasurer
JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender,
and as Administrative Agent
By /s/ Sarah Gang
Name: Sarah Gang
Title: Executive Director
CITIBANK, N.A., as a Lender and as Syndication Agent
By /s/ Richard Rivera
Name: Richard Rivera
Title:  Vice President
PNC BANK, NATIONAL ASSOCIATION, as a Lender
By  /s/ Domenic D’Ginto
Name: Domenic D’Ginto
Title: Managing Director
GOLDMAN SACHS BANK USA, as a Lender


By  /s/ Annie Carr
Name: Annie Carr
Title: Title Authorized Signatory


Signature Page to 364-Day Credit Agreement
DENTSPLY SIRONA Inc.

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Lender
By  /s/ Darren Merten
Name: Darren Merten
Title: Director
UBS AG, STAMFORD BRANCH, as a Lender
By  /s/ Aaron Turkyilmaz
Name: Aaron Turkyilmax
Title: Associate Director


By  /s/ Kenneth Chin
Name: Kenneth Chin
Title: Director




2

--------------------------------------------------------------------------------




SCHEDULE 2.01
COMMITMENTS

LENDERCOMMITMENT




JPMorgan Chase Bank, N.A.$75,000,000




Citibank, N.A.$75,000,000




PNC Bank, National Association$40,000,000




Goldman Sachs Bank USA$40,000,000




Bank of America, N.A.$40,000,000




UBS AG, Stamford Branch$40,000,000




AGGREGATE COMMITMENT$310,000,000








--------------------------------------------------------------------------------




EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the 364-Day Credit Agreement identified below (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.



--------------------------------------------------------------------------------




1.Assignor:






2.Assignee:




[and is an Affiliate/Approved Fund of [identify Lender]1






3.Borrowers:




DENTSPLY SIRONA Inc. and certain Subsidiary Borrowers






4.Administrative Agent:JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement






5.Credit Agreement:The 364-Day Credit Agreement dated as of April 9, 2020 among
DENTSPLY SIRONA Inc., the Subsidiary Borrowers from time to time parties
thereto, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto






6.Assigned Interest:




1 Select as applicable.




2

--------------------------------------------------------------------------------




Aggregate Amount of Commitment/Loans for all Lenders
Amount of
Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans Set forth, so at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.






$$%$$%$$%



Effective Date:    , 20  [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the other Borrowers and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:    
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:    
Title:
Consented to and Accepted:
JPMORGAN CHASE BANK, N.A., as
Administrative Agent
3

--------------------------------------------------------------------------------



By:  
Title:
[Consented to:]1
DENTSPLY SIRONA INC.
By:   
Title:






1 To be added only if the consent of the Company is required by the terms of the
Credit Agreement
4

--------------------------------------------------------------------------------




ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, (iv) any requirements under applicable law for the
Assignee to become a lender under the Credit Agreement or to charge interest at
the rate set forth therein from time to time or (v) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.09 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, any
Arranger, the Assignor or any other Lender or any of their respective Related
Parties, and (vi)  attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, any
Arranger, the Assignor or any other Lender or any of their respective Related
Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and



--------------------------------------------------------------------------------



other amounts) to the Assignor for amounts which have accrued to but excluding
the Effective Date and to the Assignee for amounts which have accrued from and
after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Approved Electronic
Platform shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.


2

--------------------------------------------------------------------------------




EXHIBIT B
[Intentionally Omitted]







--------------------------------------------------------------------------------




EXHIBIT C
[Intentionally Omitted]





--------------------------------------------------------------------------------




EXHIBIT D
[Intentionally Omitted]





--------------------------------------------------------------------------------




EXHIBIT E
LIST OF CLOSING DOCUMENTS
DENTSPLY SIRONA INC.CERTAIN SUBSIDIARY BORROWERS
CREDIT FACILITIES
April 9, 2020
LIST OF CLOSING DOCUMENTS2
A. LOAN DOCUMENTS
1. 364-Day Credit Agreement (the “Credit Agreement”) by and among DENTSPLY
SIRONA Inc., a Delaware corporation (the “Company”), the Subsidiary Borrowers
from time to time parties thereto (collectively with the Company, the
“Borrowers”), the institutions from time to time parties thereto as Lenders (the
“Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for itself and the other Lenders (the “Administrative Agent”), evidencing
a revolving credit facility to the Borrowers from the Lenders in an aggregate
principal amount of $310,000,000.
SCHEDULES

Schedule 2.01--CommitmentsSchedule 6.01--Existing LiensSchedule 6.04--Existing
Debt



EXHIBITS



--------------------------------------------------------------------------------




Exhibit A--Form of Assignment and AssumptionExhibit B--[Intentionally
Omitted]Exhibit C--[Intentionally Omitted]Exhibit D--[Intentionally
Omitted]Exhibit E--List of Closing DocumentsExhibit F-1--Form of Borrowing
Subsidiary AgreementExhibit F-2--Form of Borrowing Subsidiary TerminationExhibit
G-1--Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)Exhibit G-2--Form of U.S. Tax Certificate (Foreign Participants
That Are Not Partnerships)Exhibit G-3--Form of U.S. Tax Certificate (Foreign
Participants That Are Partnerships)Exhibit G-4--Form of U.S. Tax Certificate
(Foreign Lenders That Are Partnerships)Exhibit H-1--Form of Borrowing
RequestExhibit H-2--Form of Interest Election RequestExhibit I--Form of Note



2. Notes executed by the initial Borrowers in favor of each of the Lenders, if
any, which has requested a note pursuant to Section 2.10(e) of the Credit
Agreement.
B. CORPORATE DOCUMENTS
3. Certificate of the Secretary or an Assistant Secretary of each Borrower
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Borrower, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Borrower as in
effect on the date of such certification, (iii) resolutions of the Board of
Directors of the Company or other governing body of such Borrower authorizing
the execution, delivery and performance of each Loan Document to which it is a
party, and (iv) the names and true signatures of the incumbent officers of each
Borrower authorized to sign the Loan Documents to which it is a party, and (in
the case of each Borrower) authorized to request a Borrowing under the Credit
Agreement.
4. Good Standing Certificate (or analogous documentation if applicable) for each
Borrower from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.
C. OPINIONS
5. Opinion of Skadden, Arps, Slate, Meagher & Flom LLP, special counsel for the
Borrowers.
D. CLOSING CERTIFICATES AND MISCELLANEOUS
2

--------------------------------------------------------------------------------



6. A Certificate signed by the President, a Vice President or a Financial
Officer of the Company certifying the following: (i) all of the representations
and warranties of the Company set forth in the Credit Agreement are true and
correct in all material respects (provided that any representation or warranty
qualified by materiality or Material Adverse Effect shall be true and correct in
all respects) and (ii) no Default has occurred and is then continuing.
7. A Certificate signed by a Financial Officer of the Company, certifying that
the Company and the Borrowers, on a consolidated basis, Solvent at the Effective
Date and immediately after giving effect to the Transactions.








2 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Company
and/or Company’s counsel
3

--------------------------------------------------------------------------------




EXHIBIT F-1
[FORM OF]
BORROWING SUBSIDIARY AGREEMENT
BORROWING SUBSIDIARY AGREEMENT dated as of [ ], among DENTSPLY SIRONA Inc., a
Delaware corporation (the “Company”), [Name of Subsidiary Borrower], a
[__________] (the “New Borrowing Subsidiary”), and JPMorgan Chase Bank, N.A. as
Administrative Agent (the “Administrative Agent”).
Reference is hereby made to the 364-Day Credit Agreement dated as of April 9,
2020 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
Subsidiary Borrowers from time to time party thereto, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A. as Administrative Agent.
Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. Under the Credit
Agreement, the Lenders have agreed, upon the terms and subject to the conditions
therein set forth, to make Loans to certain Subsidiary Borrowers (collectively
with the Company, the “Borrowers”), and the Company and the New Borrowing
Subsidiary desire that the New Borrowing Subsidiary become a Subsidiary
Borrower. In addition, the New Borrowing Subsidiary hereby authorizes the
Company to act on its behalf as and to the extent provided for in Article II of
the Credit Agreement. [Notwithstanding the preceding sentence, the New Borrowing
Subsidiary hereby designates the following officers as being authorized to
request Borrowings under the Credit Agreement on behalf of the New Subsidiary
Borrower and sign this Borrowing Subsidiary Agreement and the other Loan
Documents to which the New Borrowing Subsidiary is, or may from time to time
become, a party: [ ].]
Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
on and as of the date hereof, other than representations given as of a
particular date, in which case they shall be true and correct as of that date.
[The Company and the New Borrowing Subsidiary further represent and warrant that
the execution, delivery and performance by the New Borrowing Subsidiary of the
transactions contemplated under this Agreement and the use of any of the
proceeds raised in connection with this Agreement will not contravene or
conflict with, or otherwise constitute unlawful financial assistance under,
Sections 677 to 683 (inclusive) of the United Kingdom Companies Act 2006 of
England and Wales (as amended).]3 [INSERT OTHER PROVISIONS REASONABLY REQUESTED
BY ADMINISTRATIVE AGENT OR ITS COUNSELS] The Company agrees that the guaranty of
the Company contained in Article X of the Credit Agreement will apply to the
Obligations of the New Borrowing Subsidiary. Upon execution of this Agreement by
each of the Company, the New Borrowing Subsidiary and the Administrative Agent,
the New Borrowing Subsidiary shall be a party to the Credit Agreement and shall
constitute a “Subsidiary Borrower” for all purposes thereof, and the New
Borrowing Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.
[Signature Page Follows]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.
DENTSPLY SIRONA INC.
By:   
Name:
Title:
[NAME OF NEW BORROWING SUBSIDIARY]
By:   
Name:
Title:
JPMORGAN CHASE BANK, N.A., as
Administrative Agent
By:   
Name:
Title:






32 To be included only if a New Borrowing Subsidiary will be a Borrower
organized under the laws of England and Wales
2

--------------------------------------------------------------------------------




EXHIBIT F-2
[FORM OF]
BORROWING SUBSIDIARY TERMINATION
JPMorgan Chase Bank, N.A.
as Administrative Agent
for the Lenders referred to below
270 Park Avenue, 43rd Floor
New York, New York 10017
Attention: Deborah R. Winkler
[Date]
Ladies and Gentlemen:
The undersigned, DENTSPLY SIRONA Inc. (the “Company”), refers to the 364-Day
Credit Agreement dated as of April 9, 2020 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Subsidiary Borrowers from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.
The Company hereby terminates the status of [ ] (the “Terminated Borrowing
Subsidiary”) as a Subsidiary Borrower under the Credit Agreement. [The Company
represents and warrants that no Loans made to the Terminated Borrowing
Subsidiary are outstanding as of the date hereof and that all amounts payable by
the Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to
the extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement have been
paid in full on or prior to the date hereof.] [The Company acknowledges that the
Terminated Borrowing Subsidiary shall continue to be a Borrower until such time
as all Loans made to the Terminated Borrowing Subsidiary shall have been prepaid
and all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement shall have been paid in full, provided that the Terminated
Borrowing Subsidiary shall not have the right to make further Borrowings under
the Credit Agreement.]
[Signature Page Follows]





--------------------------------------------------------------------------------



This instrument shall be construed in accordance with and governed by the laws
of the State of New York.
Very truly yours,
DENTSPLY SIRONA INC.
By:   
Name:
Title:
Copy to: JPMorgan Chase Bank, N.A.
270 Park Avenue
New York, New York 10017


2

--------------------------------------------------------------------------------




EXHIBIT G-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE(For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
Reference is hereby made to the 364-Day Credit Agreement dated as of April 9,
2020 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among DENTSPLY SIRONA Inc.
(the “Company”), the Subsidiary Borrowers from time to time party thereto
(collectively with the Company, the “Borrowers”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E (or successor form). By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrowers and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:____________________________
Name:
Title:
Date:  , 20[ ]





--------------------------------------------------------------------------------




EXHIBIT G-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE(For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the 364-Day Credit Agreement dated as of April 9,
2020 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among DENTSPLY SIRONA Inc.
(the “Company”), the Subsidiary Borrowers from time to time party thereto
(collectively with the Company, the “Borrowers”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (or successor
form). By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:_________________________
Name:
Title:
Date:  , 20[ ]





--------------------------------------------------------------------------------




EXHIBIT G-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE(For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)
Reference is hereby made to the 364-Day Credit Agreement dated as of April 9,
2020 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among DENTSPLY SIRONA Inc.
(the “Company”), the Subsidiary Borrowers from time to time party thereto
(collectively with the Company, the “Borrowers”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E (or successor form) or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E (or successor form) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:_________________
Name:
Title:
Date:  , 20[ ]





--------------------------------------------------------------------------------




EXHIBIT G-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE(For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)
Reference is hereby made to the 364-Day Credit Agreement dated as of April 9,
2020 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among DENTSPLY SIRONA Inc.
(the “Company”), the Subsidiary Borrowers from time to time party thereto
(collectively with the Company, the “Borrowers”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E (or successor form) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (or successor form) from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:___________________
Name:
Title:
Date:  , 20[ ]





--------------------------------------------------------------------------------




EXHIBIT H-1
FORM OF BORROWING REQUEST
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below
10 South Dearborn, Floor L2
Chicago, Illinois 60603
Attention: Stephon Chambers
Facsimile: (844) 490-5663
With a copy to:
270 Park Avenue, 43rd Floor
New York, New York 10017
Attention: Deborah R. Winkler
Facsimile: (646) 534-3081
Re: DENTSPLY SIRONA Inc.
[Date]
Ladies and Gentlemen:
Reference is hereby made to the 364-Day Credit Agreement dated as of April 9,
2020 (as the same may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among DENTSPLY
SIRONA Inc. (the “Company”), the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement. The [undersigned Borrower][Company, on
behalf of [Subsidiary Borrower],] hereby gives you notice pursuant to
Section 2.03 of the Credit Agreement that it requests a Borrowing under the
Credit Agreement, and in that connection the [undersigned Borrower][Company, on
behalf of [Subsidiary Borrower],] specifies the following information with
respect to such Borrowing requested hereby:
1. Name of Borrower:  
2. Aggregate principal amount of Borrowing:4  
3. Date of Borrowing (which shall be a Business Day):  
4. Type of Borrowing (ABR or Eurocurrency):  
5. Interest Period and the last day thereof (if a Eurocurrency Borrowing):5  
6. Agreed Currency:  



--------------------------------------------------------------------------------



7. Location and number of the applicable Borrower’s account or any other account
agreed upon by the Administrative Agent and such Borrower to which proceeds of
Borrowing are to be disbursed:________
Delivery of an executed signature page to this Borrowing Request by telecopy,
e-mailed .pdf or any other electronic means that reproduces an image of the
actual executed signature page shall be effective as delivery of a manually
executed signature page to this Borrowing Request.
[Signature Page Follows]


2

--------------------------------------------------------------------------------



The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]6 4.02 of the Credit Agreement are satisfied
as of the date hereof.
Very truly yours,
[DENTSPLY SIRONA INC.,
as the Company]
[SUBSIDIARY BORROWER,
as a Borrower]
By:   
Name:
title:
By:   
Name:
Title:






44 Not less than applicable amounts specified in Section 2.02(c
55 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date
61 To be included only for Borrowings on the Effective Date
3

--------------------------------------------------------------------------------




EXHIBIT H-2
FORM OF INTEREST ELECTION REQUEST
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below
10 South Dearborn, Floor L2
Chicago, Illinois 60603
Attention: Stephon Chambers
Facsimile: (844) 490-5663
Re: DENTSPLY SIRONA Inc.
[Date]
Ladies and Gentlemen:
Reference is hereby made to the 364-Day Credit Agreement dated as of April 9,
2020 (as the same may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among DENTSPLY
SIRONA Inc. (the “Company”), the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement. The [undersigned Borrower][Company, on
behalf of [Subsidiary Borrower],] hereby gives you notice pursuant to
Section 2.08 of the Credit Agreement that it requests to [convert][continue] an
existing Borrowing under the Credit Agreement, and in that connection the
[undersigned Borrower][Company, on behalf of [Subsidiary Borrower],] specifies
the following information with respect to such [conversion][continuation]
requested hereby:
1. List Borrower, date, Type, principal amount, Agreed Currency and Interest
Period (if applicable) of existing Borrowing:  
2. Aggregate principal amount of resulting Borrowing:  
3. Effective date of interest election (which shall be a Business Day):  
4. Type of Borrowing (ABR or Eurocurrency):  
5. Interest Period and the last day thereof (if a Eurocurrency Borrowing):7  
6. Agreed Currency:  
Delivery of an executed signature page to this Interest Election Request by
telecopy, e-mailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed signature page to this Interest Election Request.
[Signature Page Follows]



--------------------------------------------------------------------------------



Very truly yours,
[DENTSPLY SIRONA INC.,
as the Company]
[SUBSIDIARY BORROWER,
as a Borrower]
By:   
Name:
Title:
By:   
Name:
Title:






72 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date
2

--------------------------------------------------------------------------------




EXHIBIT I
[FORM OF] NOTE
April 9, 2020
FOR VALUE RECEIVED, the undersigned, [DENTSPLY SIRONA INC.][SUBSIDIARY
BORROWER], a [ ] (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to
[NAME OF LENDER] or its registered assigns (the “Lender”) the aggregate unpaid
Dollar Amount of all Loans made by the Lender to the Borrower pursuant to the
“Credit Agreement” (as defined below) on the Maturity Date or on such earlier
date as may be required by the terms of the Credit Agreement. Capitalized terms
used herein and not otherwise defined herein are as defined in the Credit
Agreement.
The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Loan made to it from the date of such Loan until such principal amount
is paid in full at a rate or rates per annum determined in accordance with the
terms of the Credit Agreement. Interest hereunder is due and payable at such
times and on such dates as set forth in the Credit Agreement.
At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurocurrency Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the undersigned Borrower hereunder or under the Credit Agreement.
This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain 364-Day Credit Agreement dated as of April 9, 2020 by and among
the Borrower, [Company, the other][the] Subsidiary Borrowers from time to time
parties thereto, the financial institutions from time to time parties thereto as
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). The Credit Agreement, among other
things, (i) provides for the making of Loans by the Lender to the Borrower from
time to time in an aggregate amount not to exceed at any time outstanding the
Dollar Amount of such Lender’s Commitment, the indebtedness of the Borrower
resulting from each such Loan to it being evidenced by this Note, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments of the principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified.
Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.
Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns. The provisions of this
Note shall be binding upon and shall inure to the benefit of said successors and
assigns. The Borrower’s successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for the Borrower.
This Note shall be construed in accordance with and governed by the law of the
State of New York.



--------------------------------------------------------------------------------



*****
[DENTSPLY SIRONA INC.][SUBSIDIARY BORROWER]
By:   
Name:
Title:
By:   
Name:
Title:


2

--------------------------------------------------------------------------------




SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

DateAmount of Loan
Type of
Loan Currency
Interest Period/RateAmount of Principal Paid or PrepaidUnpaid Principal
BalanceNotation Made By
























































































































































































































